14-2919-cv
       New York State Citizens’ Coalition for Children v. Poole

 1                                                 In the
 2                      United States Court of Appeals
 3                                   for the Second Circuit
 4
 5
 6
 7                                 AUGUST TERM 2017 
 8                                            
 9                                   No. 14‐2919‐cv 
10                                            
11                   NEW YORK STATE CITIZENS’ COALITION FOR CHILDREN, 
12                                     Appellant, 
13      
14                                                   v. 
15      
16         SHEILA J. POOLE, ACTING COMMISSIONER FOR THE NEW YORK STATE OFFICE OF 
17                CHILDREN AND FAMILY SERVICES, IN HIS OFFICIAL CAPACITY, 
18                                         Appellee, 
19                                              
20                                                      
21                                                
22                      On Appeal from the United States District Court 
23                            for the Eastern District of New York 
24                                                      
25      
26                                     ARGUED: JUNE 15, 2015 
27                                     DECIDED: APRIL 19, 2019 
28                                                      
29      
30     Before: CALABRESI, LIVINGSTON, Circuit Judges, and SESSIONS, District Judge.* 

31                                                           

32     *The Honorable William K. Sessions, III, of the United States District Court for the 
33   District of Vermont, sitting by designation. 
34           –––––––––––––––––– 
                                            New York State Citizens’ Coalition for Children v. Poole
                                                                                         14-2919-cv

 1          Plaintiff,  the  New  York  State  Citizens’  Coalition  for  Children,  sues 
 2   Defendant, the Acting Commissioner for the New York State Office of Children 
 3   and  Family  Services,  on  behalf  of  the  Coalition’s  foster  parent  members.  The 
 4   Coalition alleges that the State pays its foster parents members inadequate rates to 
 5   cover  the  costs  of  caring  for  their  foster  children,  in  violation  of  the  Adoption 
 6   Assistance and Child Welfare Act of 1980. The district court dismissed the suit, 
 7   holding that the Act does not create an enforceable right to payments, but finding 
 8   that  the  Coalition  does  have  standing  to  sue.  We  AFFIRM  the  finding  that  the 
 9   Coalition has standing to sue on behalf of its members under Nnebe v. Daus, 644 
10   F.3d 147 (2d Cir. 2011) and reject the State’s argument that the Coalition is barred 
11   by the third‐party standing rule. We REVERSE the district court’s dismissal of the 
12   Coalition’s claims and hold that the Act grants foster parents a right to payments, 
13   enforceable through 42 U.S.C. § 1983. 
14          –––––––––––––––––– 


15   CALABRESI, Circuit Judge: 


16          This  case  asks  whether  Spending  Clause  legislation  that  directs  specific 

17   payments to identified beneficiaries creates a right enforceable through 42 U.S.C. 

18   § 1983. We hold that it does. 


19          Congress enacted the Adoption Assistance and Child Welfare Act of 1980 

20   (“the  Act”)  “to  strengthen  the  program  of  foster  care  assistance  for  needy  and 

21   dependent children.” Pub. L. 96‐272,94 Stat. 500 (1980). One of the ways the Act 

22   does  so  is  by  creating  a  foster  care  maintenance  payment  program.  42  U.S.C. 

23   § 671(a)(1).  Under  this  program,  participating  states  receive  federal  aid  in 

24   exchange for making payments to foster parents “on behalf of each child who has 



                                                     2
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   been removed from the home of a relative.” Id.  § 672(a)(1), (2). These payments 

 2   are  calculated  to  help  foster  parents  provide  their  foster  children  with  basic 

 3   necessities like food, clothing, and shelter.  


 4           The particular question before us is whether the Act grants foster parents a 

 5   right to these payments enforceable through a Section 1983 action. Three Courts of 

 6   Appeals have reached this issue. The Sixth and Ninth Circuits have held that it 

 7   does. Cal. State Foster Parent Ass’n v. Wagner, 624 F.3d 974 (9th Cir. 2010); D.O. v. 

 8   Glisson, 847 F.3d 374 (6th Cir. 2017).  The Eighth Circuit has held that it does not. 

 9   Midwest Foster Care and Adoption Ass’n v. Kincade, 712 F.3d 1190 (8th Cir. 2013). 


10           We join the Sixth and Ninth Circuits in holding that the Act creates a specific 

11   entitlement  for  foster  parents  to  receive  foster  care  maintenance  payments,  and 

12   that  this  entitlement  is  enforceable  through  a  Section  1983  action.  The  district 

13   court,  Kuntz  J.,  held  to  the  contrary.    Accordingly,  we  VACATE  the  order 

14   dismissing the case and REMAND for further proceedings. 


15      I.      Background 


16           This appeal arises from a Section 1983 action filed in federal district court by 

17   the  New  York  State  Citizens’  Coalition  for  Children  (“the  Coalition”).  The 

18   Coalition’s suit, brought on behalf of its foster parent members, alleges that the 

                                                   3
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   New York State Office of Children and Family Services (“the State”) has failed to 

 2   make adequate foster care maintenance payments as required by the Act.   


 3          The district court dismissed the Coalition’s suit, holding that the Act creates 

 4   no federally enforceable right to receive foster care maintenance payments. The 

 5   Coalition  appealed.  On  appeal,  the  State  asserted,  for  the  first  time,  that  the 

 6   Coalition lacked standing to bring this suit on behalf of its members. We remanded 

 7   the case to the district court for additional factfinding on that issue. On remand, 

 8   the district court found that the Coalition has standing: The Coalition must expend 

 9   resources  to  advise  and  assist  foster  parents  because  of  the  State’s  allegedly 

10   inadequate reimbursement rates.  


11          The Coalition then returned to this Court for review of the district court’s 

12   original  holding  that  they  could  not  enforce  the  Act  through  Section  1983.  The 

13   State, yet again, raised a new argument on appeal, this time that the Coalition lacks 

14   standing to bring this suit under the third‐party standing rule.  


15          Before  considering  the  original  issue  before  us—that  is,  whether  the  Act 

16   creates a federally enforceable right to receive foster care maintenance payments—

17   we must address the State’s claim that the Coalition lacks organizational and third‐

18   party standing to litigate these claims on behalf of its foster parent members. 


                                                   4
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1      II.        Standing 


 2            To bring a Section 1983 suit on behalf of its members, an organization must 

 3   clear two hurdles. First, it must show that the violation of its members’ rights has 

 4   caused  the  organization  to  suffer  an  injury  independent  of  that  suffered  by  its 

 5   members.  Nnebe  v.  Daus,  644  F.3d  147,  156  (2d  Cir.  2011).  Second,  it  must 

 6   “demonstrat[e] a close relation to the injured third part[ies],” and “a hindrance” 

 7   to those parties’ “ability to protect [their] own interests.” Mid‐Hudson Catskill Rural 

 8   Migrant Ministry v. Fine Host Corp., 418 F.3d 168, 174 (2d Cir. 2005). We conclude 

 9   that the Coalition has cleared both hurdles. 


10            A.     Organizational Standing 


11            In a string of opinions, this Court has held that organizations suing under 

12   Section  1983  must,  without  relying  on  their  members’  injuries,  assert  that  their 

13   own injuries are sufficient to satisfy Article III’s standing requirements. Nnebe, 644 

14   F.3d at 156‐58; League of Women Voters v. Nassau Cty., 737 F.2d 155, 160‐61 (2d Cir. 

15   1984); Aguayo v. Richardson, 473 F.2d 1090, 1099‐1100 (2d Cir. 1973). To establish its 

16   own  injury,  an  organization  must  show  that  it  has  suffered  a  “perceptible 

17   impairment” to its activities. Nnebe, 644 F.3d at 157. This showing can be met by 



                                                   5
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   identifying  “some  perceptible  opportunity  cost”  that  the  organization  has 

 2   incurred because of the violation of its members’ rights.  Id.   


 3          The Coalition asserts that the State’s alleged violations of the Act has cost it 

 4   hundreds of hours in the form of phone calls from aggrieved foster families. The 

 5   district court found, and we agree, that the Coalition has spent nontrivial resources 

 6   fielding these calls, and that it will continue to have to do so absent relief. This 

 7   showing is sufficient to establish that the Coalition has suffered its own injury. 


 8          B.     Third Party Standing 


 9          When any plaintiff asserts the rights of others, it has traditionally also faced, 

10   in our court, a rule of prudential standing: the so‐called third‐party standing bar. 

11   With  some  exceptions,  this  rule  prevents  “litigants  from  asserting  the  rights  or 

12   legal  interests  of  others  [simply]  to  obtain  relief  from  injury  to  themselves.” 

13   Keepers, Inc. v. City of Milford, 807 F.3d 24, 40 (2d Cir. 2015) (quoting Rajamin  v. 

14   Deutsche Bank Nat. Trust Co., 757 F.3d 79, 86 (2d Cir. 2014)). 


15          There  is  considerable  uncertainty  as  to  whether  the  third‐party  standing 

16   rule continues to apply following the Supreme Court’s recent decision in Lexmark 

17   v. Static Control Components, Inc., 134 S. Ct. 1377 (2014). In Lexmark, the Supreme 

18   Court cast doubt on the entire doctrine of prudential standing, explaining that a 

                                                   6
                                            New York State Citizens’ Coalition for Children v. Poole
                                                                                         14-2919-cv

 1   court can no more “limit a cause of action that Congress has created” than it can 

 2   “apply  its  independent  policy  judgment  to  recognize  a  cause  of  action  that 

 3   Congress has denied.” Id.at 1388. Nevertheless, in United States v. Suarez, a post‐

 4   Lexmark case, we continued to hold that courts are required to address third‐party 

 5   standing. 791 F.3d 363, 367 (2d Cir. 2015). In Suarez, however, we did not address 

 6   Lexmark. 


 7          But we need not, in the case before us, resolve this tension. Whatever the 

 8   status of the third‐party standing bar, our cases have developed an exception to it 

 9   where a plaintiff can show “(1) a close relationship to the injured party and (2) a 

10   barrier to the injured party’s ability to assert its own interests.” Keepers, Inc., 807 

11   F.3d at 41. That exception applies here.  


12          It  is  evident  that  the  Coalition  enjoys  a  close  relationship  with  the  foster 

13   parents  it  counsels,  not  least  because  those  foster  parents  have  authorized  the 

14   Coalition to file suit on their behalf. The State argues, however, that the Coalition 

15   has  failed  to  show  that  it  would  be  “difficult  if  not  impossible”  for  the  foster 

16   parents to protect their own rights. December 22, 2017 Appellee Letter Br. at 14. 

17   But the third‐party standing rule does not demand anything near impossibility of 

18   suit. See 15 James William Moore, Moore’s Federal Practice § 101.51[3][c][iii] (3d ed. 


                                                     7
                                             New York State Citizens’ Coalition for Children v. Poole
                                                                                          14-2919-cv

 1   2008).  Instead,  a  mere  “practical  disincentive  to  sue”—such  as  a  desire  for 

 2   anonymity or the fear of reprisal—can suffice to overcome the third‐party standing 

 3   bar. Id.; See also Keepers, 807 F.3d at 42; Comacho v. Brandon, 317 F.3d 153, 160 (2d 

 4   Cir. 2003). 


 5          And here, the Coalition has demonstrated that the manifest desire of their 

 6   foster  parent  members  for  anonymity  constitutes  a  significant  disincentive  for 

 7   those parents to sue in their own names. It did so by submitting an anonymous 

 8   affidavit  from  one  of  its  members  articulating  two  reasons  the  member  desired 

 9   anonymity.  First,  the  member  feared  retaliation  because  a  state  agency  had 

10   previously retaliated against them after they had lodged a complaint against it. 

11   Second, the parent also sought to protect their anonymity out of concern for their 

12   foster children’s well‐being: 

13                  Even if the names of my children are filed under seal or 
14                  redacted  from  public  documents,  disclosure  of  my 
15                  name…  puts  my  foster  children’s  anonymity  at  risk… 
16                  The  children  that  have  come  from  traumatic  and  often 
17                  abusive  environments.  Any  negative  repercussions 
18                  resulting from the public disclosure of the fact that they 
19                  are  all  in  foster  care  will  only  add  to  their  history  of 
20                  trauma, and I want to protect my children from that. 




                                                      8
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   D. Ct. Dkt. # 17‐3 ¶¶ 10‐11.  It is no stretch to believe that foster parents, who have 

 2   opened their homes to children in need, would forgo financial benefits to protect 

 3   those children.  


 4          We are thus satisfied that the Coalition is properly positioned to represent 

 5   its  members’  rights  effectively.  And  we  are  satisfied  that  those  members  are 

 6   significantly impaired from pursuing those rights on their own. Accordingly, we 

 7   conclude  that  the  third‐party  standing  rule  does  not  bar  the  Coalition  from 

 8   pursuing its claims. 


 9      III.    A  Right  to  Foster  Care  Maintenance  Payments  Enforceable  through 

10              Section 1983. 


11          Having found that the Coalition has standing, we turn to the main question 

12   in this case: Do foster parents have a right to foster care maintenance payments 

13   enforceable through a Section 1983 action? Section 1983 is a vehicle for individuals 

14   to  enforce  “any  right[] . . . secured”  by  federal  law.  42  U.S.C.  §  1983  (emphasis 

15   added). Whether that vehicle is available to foster parents seeking to obtain foster 

16   care maintenance payments turns on whether (a) the Act means to confer on foster 

17   parents a right to those payments, in which case Section 1983 would be available. 

18   Or, whether the Act, instead, intends (b) simply to focus on the operations of the 

                                                    9
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   regulated  entity  (the  states),  and  is  designed  only  to  give  states  guidance  in 

 2   administering aid to foster parents; or (c) relies solely on the regulatory authority 

 3   (the  Secretary  of  Health  and  Human  Services)  to  see  to  it  that  the  Act’s 

 4   requirements are met, with the result that Section 1983 would be foreclosed. 


 5          Our review of the Act’s text and statutory structure leads us to conclude that 

 6   Congress  did  indeed  create  a  specific  monetary  entitlement  aimed  at  assisting 

 7   foster parents in meeting the needs of each foster child under their care. What is 

 8   more,  we  find  that  the  Act’s  provision  of  (limited)  federal  agency  review  for  a 

 9   state’s  substantial  compliance  is  insufficient  to  supplant  enforcement  through 

10   Section 1983. We therefore hold that the Coalition can bring a Section 1983 action 

11   on behalf of its foster parent members. 


12          A.     Statutory Background 


13          The Adoption Assistance and Child Welfare Act of 1980, 42 U.S.C. § 670 et 

14   seq., is Spending Clause legislation directed at state administration of foster care 

15   and  adoption  assistance  services.  Relevant  here,  the  Act  creates  a  “Foster  Care 

16   Maintenance Payments Program,” the details of which must be recounted in some 

17   detail. 




                                                   10
                                            New York State Citizens’ Coalition for Children v. Poole
                                                                                         14-2919-cv

 1          1.     State Plan Requirements. To receive federal aid under the Act, states 

 2   must submit a plan for approval to the Secretary of Health and Human Services 

 3   (the  Secretary).  Section  671  details  what  a  state  plan  must  provide  to  qualify. 

 4   Section 671’s requirements are numerous and far‐ranging; they run from dictating 

 5   how  information  about  individuals  involved  in  the  foster  care  system  may  be 

 6   disclosed, Id. § 671(a)(8), to providing guidelines on how and when a state should 

 7   give  priority  to  reuniting  families,  Id.  § 671(a)(15).  Significantly,  one  of  Section 

 8   671’s  thirty‐five  requirements  is  that  the  state  plan  provide  for  foster  care 

 9   maintenance payments. Id. § 671(a)(1). 


10          2.     Foster  Care  Maintenance  Payments.  Once  a  state  plan  has  been 

11   approved,  Section  672,  titled  “Foster  care  maintenance  payments  programs,” 

12   directs  participating  states—that  is,  states  with  an  approved  plan—to  make 

13   maintenance payments to foster parents on behalf of each foster child under their 

14   care. Section 675 then defines the costs that compose those payments. 


15          The  mandate  appears  in  Subsection  672(a)(1).  This  subsection,  titled 

16   “Eligibility,” has two components. The first provides that “[e]ach State with a plan 

17   approved under this part shall make foster care maintenance payments on behalf 

18   of each child . . . .” Id. § 672(a)(1). The second addresses which foster children are 


                                                    11
                                             New York State Citizens’ Coalition for Children v. Poole
                                                                                          14-2919-cv

 1   eligible  for  foster  care  maintenance  payments  to  be  made  on  their  behalf.  Id. 

 2   § 672(a)(1)(A),(B) (incorporating Section 672(a)(2),(3)). Eligibility is dictated by the 

 3   financial resources of the child, how the child was removed from the home, who 

 4   is responsible for the child, and where the child is placed. Id. § 672(a)(2),(3). 


 5          Subsection 672(b) provides that the state can make these payments either to 

 6   the child’s foster parent, to the institution where the child is placed, or to a local 

 7   agency. 


 8          Section 675 then defines what exactly constitutes a “foster care maintenance 

 9   payment”:  

10                 [T]he  term  “foster  care  maintenance  payments”  means 
11                 payments to cover the cost of (and the cost of providing) food, 
12                 clothing,  shelter,  daily  supervision,  school  supplies,  a  child’s 
13                 personal incidentals, liability insurance with respect to a child, 
14                 reasonable  travel  to  the  child’s  home  for  visitation,  and 
15                 reasonable travel for the child to remain in the school in which 
16                 the child is enrolled at the time of placement. 

17   Section 675(4) further states that these payments “shall include,” for institutional 

18   placements,  the  reasonable  costs  of  operating  the  institution,  and  “shall  also 

19   include”  the  costs  of  caring  for  the  offspring  of  any  foster  children  if  the  foster 




                                                     12
                                               New York State Citizens’ Coalition for Children v. Poole
                                                                                            14-2919-cv

 1   child  and  his  or  her  children  are  in  the  same  placement.  In  defining  foster  care 

 2   maintenance payments, the Act exclusively uses mandatory language.1 


 3          3.      Federal Reimbursement. Section 674 details when a state is entitled 

 4   to reimbursement from the Federal Government. Briefly put, states are entitled to 

 5   reimbursement of a percentage of payments made under Section 672, as well as 

 6   other  costs  including  training  and  information  systems  expenditures.  Id. 

 7   § 674(a)(1),(3). 


 8          4.      Review  and  Enforcement  Mechanisms.  The  Act  creates  three 

 9   avenues for review of a state’s compliance with its obligations under the Act: two 

10   through the state and one through the Secretary. 


11          Both  avenues  for  state  review  are  dictated  by  Section  671,  the  section 

12   governing the requirements the state must meet to qualify for the program. First, 

13   Section 671 requires the state to conduct “periodic review of the  . . .amounts paid 

14   as  foster  care  maintenance  payments . . .to  assure  their  continuing 

15   appropriateness.” Id. § 671(a)(11). The second avenue of state review is addressed 

16   to recipients of benefits under the Act. Section 671 requires the state to provide “an 




            1  Since children remain in foster care until they are eighteen, it occasionally occurs that a 
     foster child has children. 

                                                        13
                                            New York State Citizens’ Coalition for Children v. Poole
                                                                                         14-2919-cv

 1   opportunity  for  a  fair  hearing  before  the  State  agency  to  any  individual  whose 

 2   claim  for  benefits  available  pursuant  to  this  part  is  denied  or  is  not  acted  upon 

 3   with reasonable promptness.” Id. § 671(a)(12). 


 4          The third avenue for review, found in Section 1320a‐2a, is the only avenue 

 5   for federal review expressly provided for in the Act. Section 1320a‐2a directs the 

 6   Secretary to create regulations to ensure states’ “substantial conformity” with the 

 7   dictates of federal law and the state’s own plan. Id. § 1320a‐2a(a). If a state fails to 

 8   conform substantially, then the Secretary may withhold funds “to the extent of the 

 9   [state’s] failure to so conform.” Id. § 1320a‐2a(b)(3)(C).  


10          The State has not pointed us to any mechanism for the Act’s beneficiaries to 

11   obtain federal review of their claims. Thus, the only mechanism of federal control 

12   over state behavior is the cutting off of funds. Nor has the State pointed us to any 

13   claim‐processing  requirements―e.g.,  no  burdens  of  proof,  exhaustion 

14   requirements,  or  limitation  of  remedies―that  allowing  a  Section  1983  action 

15   would upset.  


16                                                * * * 


17          In  sum,  the  Act  requires  a  state  to  submit  a  plan  to  the  Secretary  for 

18   approval. Once the Secretary approves the state’s plan, the Act directs the state to 

                                                    14
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   make payments to foster parents on behalf of each eligible child to cover costs such 

 2   as food, clothing, and school supplies. The Federal Government then reimburses 

 3   the state for a percentage of those payments so long as it remains in “substantial 

 4   compliance”  with  its  own  plan,  the  regulations  of  the  Secretary,  and  the 

 5   requirements of the Act. While the Act requires states to conduct internal review 

 6   and  contemplates  that  the  Secretary  will  ensure  that  the  state  remains  in 

 7   substantial  compliance,  the  only  individual  review  mechanism  specifically 

 8   provided for in the Act is at the state level. 


 9          B.     The Presumption 


10          The Supreme Court, in Blessing v. Freestone, 520 U.S. 329 (1997), articulated 

11   a  three‐factor  test  for  determining  whether  a  statute  creates  a  right  enforceable 

12   through Section 1983. First, “Congress must have intended that the provision in 

13   question benefit the plaintiff.” Id. at 340. In Gonzaga University v. Doe, 536 U.S. 273, 

14   283 (2002), the Court clarified that this factor requires more than a showing that 

15   the “plaintiff falls within the general zone of interest that the statute is intended to 

16   protect.” The statute must confer a right on the plaintiff as shown by use of rights‐

17   creating  language—that  is,  language  that  demonstrates  a  statutory  focus  on  the 

18   needs of the individual, rather than the operations of the regulated entity. Id. at 


                                                   15
                                                New York State Citizens’ Coalition for Children v. Poole
                                                                                             14-2919-cv

 1   287‐88. Second, the plaintiff must “demonstrate that the right assertedly protected 

 2   by the statute is not so vague and amorphous that its enforcement would strain 

 3   judicial  competence.”  Blessing,  520  U.S.  at  340‐41  (internal  quotation  marks 

 4   omitted).  And,  third,  the  “statute  must  unambiguously  impose  a  binding 

 5   obligation on the States.” Id. at 341. 


 6            If  a  statute  grants  a  right  to  a  plaintiff  class,  the  right  is  fit  for  judicial 

 7   enforcement,  and  the  state  is  obligated  to  fulfill  the  right,  then  a  rebuttable 

 8   presumption attaches that a Section 1983 action enforcing the right is available. Id.; 

 9   Gonzaga, 536 U.S. at 284 & n. 4. A state defendant can overcome this presumption, 

10   however, by showing that Congress intended to foreclose a remedy under Section 

11   1983,  either  expressly  “or  impliedly,  by  creating  a  comprehensive  enforcement 

12   scheme  that  is  incompatible  with  individual  enforcement.”  Blessing,  520  U.S.  at 

13   3441. 


14            The  dissent  attempts  to  cast  doubt  on  whether  Blessing’s  three‐factor  test 

15   remains  good  law  after  Gonzaga.  [Dissent  at  20‐21]  Gonzaga,  however,  did  not 

16   overrule  Blessing;  rather,  it  clarified  the  rule  in  Blessing  by  correcting  a 

17   misinterpretation  of  that  rule  that  had  been  adopted  by  some  lower  courts.  See 

18   Gonzaga, 536 U.S. at 282‐83. To the extent that the dissent is trying to read the tea 


                                                         16
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   leaves  to  predict  that  the  Supreme  Court  may  move  away  from  Blessing  in  the 

 2   future,  this  Court  is  not  tasked  with—and  is,  in  fact,  prohibited  from—such 

 3   guesswork. We are bound to follow the existing precedent of the Supreme Court 

 4   until that Court tells us otherwise. See Agostini v. Felton, 521 U.S. 203, 238 (1997); 

 5   Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989). Thus, we 

 6   apply the Blessing test with the principles enunciated in Gonzaga firmly in mind. 

 7   See Briggs v. Bremby, 792 F.3d 239, 242‐45 (2d Cir. 2015) (applying Blessing’s three‐

 8   factor test after, and in light of, Gonzaga).  


 9          1.     Binding Obligation. Since the State argues that the Act’s regulation 

10   of  foster  care maintenance  payments  is  permissive  and  not  mandatory,  we  first 

11   consider whether the Act imposes a binding obligation on participating states. In 

12   the  State’s  view,  the  Act  merely  details  what  expenses  may  be  included  in  the 

13   payments (i.e. will be reimbursed by the Federal Government), not what expenses 

14   must be included.  


15          This construction is belied by the Act’s text. As we pointed out earlier, the 

16   Act  does  not  use  permissive  language―either  in  creating  the  obligation  for  the 

17   state  to  make  payments  to  foster  parents,  or  in  defining  what  expenses  those 

18   payments must account for. The Act, instead, uses clearly mandatory language—


                                                   17
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   “shall”—binding states to make these payments. Id. § 672(a). The Act then defines, 

 2   with  particularity  and  in  absolute  terms,  what  expenses  constitute  those 

 3   payments.  See  Id.  § 675(4)  (“foster  care  maintenance  payments  means,”  “shall 

 4   include,” “shall also include”). Significantly, the State points to no statutory text 

 5   in support of its position that the expenses listed in the definition of foster care 

 6   maintenance payments are optional, rather than mandatory. 


 7          Undaunted,  the  State  argues  that  the  title  of  Section 672(a),  “Eligibility,” 

 8   demonstrates  that  Section  672  is  intended  to  outline  only  which  portions  of  the 

 9   foster  care  maintenance  payments  made  by  a  state  are  eligible  for  federal 

10   reimbursement. But the State plainly misreads Section 672(a). Its title is a reference 

11   to which foster children are eligible to have maintenance payments made on their 

12   behalf, not which payments by a state are eligible for federal reimbursement.  


13          The  overall  statutory  structure  confirms  the  untenability  of  the  State’s 

14   reading.  Where  Congress  limited  which  state  payments  are  eligible  for  federal 

15   reimbursement,  it  did  so  explicitly.  So  in  Subsections  672(d)  and  (e),  which  are 

16   addressed  to  children  who  have  been  removed  from  the  home  pursuant  to  a 

17   voluntary  placement  agreement,  the  Act  clearly  states  that  “Federal  payments 

18   may”  (or  may  not)  be  made.  And  it  is  not  Section  672,  but  another  section 


                                                   18
                                                   New York State Citizens’ Coalition for Children v. Poole
                                                                                                14-2919-cv

 1   entirely―Section 674, titled “Payment to States”― that delineates the specifics of 

 2   a state’s entitlement to reimbursement from the Federal Government.2 In effect, 

 3   Congress has offered the states a reasonable bargain: pay for the expenses that we 

 4   deem essential and we will partially reimburse you for them. 


 5           2.       Conferral  of  Rights.  Having  determined  that  the  Act  creates  an 

 6   obligation for participating states to make payments covering the costs detailed in 

 7   Section 675(4), the question remains whether that obligation is also an enforceable 

 8   right vested in foster parents.3 


 9           As  mentioned  earlier,  a  statute  must  “manifest[]”  Congress’s  

10   “‘unambiguous’ intent to confer individual rights” in order to support a Section 

11   1983  action.    Gonzaga,  536  U.S.  at  280  (quoting  Pennhurst  State  Sch.  &  Hosp.  v. 



             2 To support its position that the statutory text is permissive, the State relies in part on a 
     piece of informal guidance from the Department of Health and Human Services, which refers to 
     the expenses listed in § 675(4) as “allowable expenses.”  U.S. Dep’t of Health & Human Servs., 
     Child  Welfare  Policy  Manual,  http://perma.cc/2KYA‐SHTT.  The  Child  Welfare  Policy  Manual, 
     however,  is  not  a  product  of  notice  and  comment  rulemaking  and  is  not  entitled  to  Chevron 
     deference.  See  United  States  v.  Mead,  533  U.S.  218  (2001).  The  State  also  points  to  45  C.F.R.  § 
     1355.20(a). This regulation, which is a product of notice and comment rulemaking, in relevant 
     part  states  only,  “Local  travel  associated  with  providing  the  items  listed  is  also  an  allowable 
     expense.” 45 C.F.R. § 1355.20(a). It is unlikely that the agency, in this one sentence, purported to 
     resolve the issue of whether states are required to make foster care maintenance payments that 
     cover  the  costs  detailed  in  Section  675(4).  Indeed,  it  would  be  a  strange  and  oblique  way  of 
     answering so central a question.  
             3 For the reasons discussed in Part I, the Coalition is an appropriate representative of the 
     plaintiff class of foster parents. 

                                                             19
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   Halderman, 451 U.S. 1, 17 (1981)). To discern Congress’s intent, the Supreme Court 

 2   has directed us to look to whether a statute focuses on the needs of the individual, 

 3   as opposed to the operations of the regulated entity. E.g., id. at 287‐88. 


 4          Such  an  inquiry  has  led  the  High  Court  to  hold  that  statutory  provisions 

 5   with a programmatic focus do not create enforceable rights. In Gonzaga, a student 

 6   plaintiff  sought  to  enforce  a  provision  of  the  Family  Educational  Rights  and 

 7   Privacy Act of 1974. The provision the student plaintiff relied on read: 

 8                 No funds shall be made available under any applicable 
 9                 program to any educational agency or institution which 
10                 has  a  policy  or  practice  of  permitting  the  release  of 
11                 education records (or personally identifiable information 
12                 contained  therein . . .)  of  students  without  the  written 
13                 consent  of  their  parents  to  any  individual,  agency,  or 
14                 organization. 

15   Gonzaga, 526 U.S. at 279 (quoting 20 U.S.C. § 1232g(b)(1)). The Supreme Court held 

16   that  this  provision  of  FERPA,  directed  as  it  is  to  the  “policy  or  practice”  of 

17   educational institutions, evinced that Congress lacked the intent to create a right 

18   in individuals that would be enforceable through Section 1983. 


19          Similarly, in Blessing, custodial parents sought to enforce Title IV‐D of the 

20   Social Security Act, 42 U.S.C. §§ 651‐669b (1994), which directs participating states 

21   to operate an enforcement program for child support payments. The plaintiffs in 


                                                   20
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   Blessing  sought  to  enforce  the  state’s  substantial  compliance  with  the  entire 

 2   statutory  regime,  including  provisions  aimed  at  managing  bureaucratic  matters 

 3   like staffing and data processing. 520 U.S. at 337, 344‐45. While holding open the 

 4   possibility that some provisions of Title IV‐D might create enforceable rights, the 

 5   Supreme  Court  rejected  the  plaintiffs’  efforts  to  rectify  “the  State’s  systemic 

 6   failures.” Id. at 344‐45. As the Court explained, “[f]ar from creating an individual 

 7   entitlement to services, the [substantial compliance] standard is simply a yardstick 

 8   for the Secretary to measure the systemwide performance of” the state. Blessing, 520 

 9   U.S. at 343. 


10          In contrast, “[t]he Supreme Court has repeatedly recognized that a federal 

11   statute  [that]  explicitly  confers  a  specific  monetary  entitlement  on  an  identified 

12   beneficiary” does create an enforceable right. Cal. State Foster Parent Assʹn, 624 F.3d 

13   at 978. Thus, in Wright v. City of Roanoke Redevelopment and Housing Authority, 479 

14   U.S. 418 (1987) and Wilder v. Virginia Hospital Association, 496 U.S. 498 (1990), the 

15   Supreme Court found that the Federal Housing Act and the Medicaid Act created 

16   enforceable  rights  because  they  bestowed  on  the  plaintiff  class  a  “mandatory 




                                                   21
                                                   New York State Citizens’ Coalition for Children v. Poole
                                                                                                14-2919-cv

 1   benefit  focus[ed]  on  the  individual”  and  a  “specific  monetary  entitlement,” 

 2   respectively.4 Gonzaga, 536 U.S. at 280.  


 3           Section  672(a)  and  (b)  of  the  Child  Welfare  Act  grants  precisely  such  a 

 4   specific entitlement to an identified class of beneficiaries. The Act is aimed directly 

 5   at  the  needs  of  individual  foster  children,  and,  to  meet  those  needs,  it  grants  a 

 6   monetary entitlement to those children’s foster parents.  


 7           First,  Section  672(a)  is  focused  on  the  needs  of  individual  foster  children. 

 8   The Act’s use of the term “each child” indicates an individual focus. 42 U.S.C. § 

 9   672(a)  (Participating  states  “shall  make  foster  care  maintenance  payments  on 

10   behalf of each child . . . .” (emphasis added)). “Each” is “used to refer to every one 

11   of two or more people or things, regarded and identified separately.” Oxford English 

12   Dictionary,  “each,”  (Online  ed.,  Accessed  May  16,  2018)  (emphasis  added).  By 

13   referencing “each child”—rather than, for example, stating the state must establish 


             4 The dissent gloms on to one sentence of dicta in a footnote in Armstrong v. Exceptional 
     Child Center, — U.S. —, 135 S. Ct. 1378, 1386 n.*, to suggest that Wright and Wilder are no longer 
     good law. [Dissent at 34] But this Circuit has continued to follow Wright and Wilder even after 
     Armstrong.  See,  e.g.,  Briggs,  792  F.3d  at  242‐45.  And  this  panel  does  not  have  the  authority  to 
     overrule Briggs, nor does this Court have the authority to fail to follow Wilder and Wright where 
     the Supreme Court has not overruled them. See supra text at 16‐17.  
             The dissent attempts to avoid Briggs by noting that it did not address Armstrong. Indeed, 
     Briggs did not address Armstrong—but there is no reason to view this as an oversight rather than 
     as an indication that the panel in Briggs did not consider Armstrong to govern the facts before it. 
     We, likewise, do not consider Armstrong to be controlling on the facts now before us. See infra text 
     at 30‐31. 

                                                            22
                                            New York State Citizens’ Coalition for Children v. Poole
                                                                                         14-2919-cv

 1   a maintenance payment program to meet the needs of foster children—Congress 

 2   expressed its concern with “the needs of . . . particular person[s],” not “aggregate 

 3   services.” 


 4          The  definition  of  “foster  care  maintenance  payments”  in  Section  675(4) 

 5   buttresses  this  reading  of  Section  672(a).  These  payments  relate  to  basic  life 

 6   essentials: food, clothing, shelter. Congress, in employing this definition of foster 

 7   care maintenance payments, again demonstrates a concern with individual need 

 8   in its most basic sense.  


 9          Second, the Act designates foster parents as the intended recipients of the 

10   payments. Section 672(a) states that payments are made “on behalf of” each foster 

11   child and Subsection (b) nominates foster parents as one of three proper recipients 

12   of the payments. Thus, the Act, which is directly concerned with the needs of foster 

13   children,  id.  § 672(a),  designates  foster  parents  as  the  holders  of  the  right,  id. 

14   § 672(b). This statutory design is fully understandable: foster parents are the ones 

15   who incur the costs of caring for foster children. If the Act intends to ensure that 

16   foster children’s basic needs are provided for, it makes sense for Congress to vest 

17   the right to defined payments in those who do the providing. 




                                                    23
                                                New York State Citizens’ Coalition for Children v. Poole
                                                                                             14-2919-cv

 1           This case is therefore much closer to Wilder and Wright, where the Supreme 

 2   Court found an enforceable right, than it is to Gonzaga and Blessing, where it did 

 3   not.  As  in  Wilder  and  Wright, the  Act “unambiguously  confer[s]” a  “mandatory 

 4   benefit,” or “entitlement,” to a discernible group of rights holders.  See Gonzaga, 

 5   536 U.S. at 280. And in contrast to Gonzaga and Blessing, that entitlement is “specific 

 6   and definite” and “focus[ed] on the individual.” Id. Accordingly, we conclude that 

 7   Section 672(a), read in conjunction with Subsection (b) and Section 675(4), creates 

 8   a right to payments enforceable by foster parents.5  


 9           3.      Fit for Judicial Enforcement. Even if a statute seems to vest rights in 

10   plaintiffs, those rights must be fit for judicial enforcement for a Section 1983 suit 



             5 The State, relying on passing language in Gonzaga, seems to suggest that the presence of 
     substantial  conformity  review,  instead  of  individualized  review,  shows  that  the  Act  does  not 
     grant a right in the first place. In Gonzaga, the Court reflected on the fact that “Congress did not 
     contemplate terminating funding on the basis of one violation of the privacy standards, but only 
     where an institution had broader policies and practices that violated FERPA” to confirm its view 
     that the statute, as a whole, was oriented only towards institutional policy. Cal. State, 624 F.3d at 
     980.  The  presence  of  substantial  conformity  review,  which  only  garnered  passing  mention  in 
     Gonzaga, merely reinforced the absence of individually focused language. And it was actually the 
     presence of individual federal review that drew the Court’s focus.  See Gonzaga, 536 U.S. at 289 
     (“Our  conclusion  that  FERPAʹs  nondisclosure  provisions  fail  to  confer  enforceable  rights  is 
     buttressed by the mechanism that Congress chose to provide for enforcing those provisions.”).  
             In  any  event,  the  State’s  suggestion  proves  too  much.  Under  the  State’s  reasoning,  a 
     plaintiff would be damned if the statute provides its own individual remedy, and damned if the 
     statute does not. The only time Section 1983 would not be supplanted as a remedy would be when 
     a statute provides for neither individual review, nor substantial compliance review. We decline 
     to  narrow  the  scope  of  the  Section  1983  remedy  so  dramatically.  We  therefore  limit  the 
     consideration of the agency review mechanism to the State’s case for rebutting the presumption. 

                                                         24
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   to  lie.  In  other  words,  the  right  cannot  be  “so  vague  and  amorphous  that  its 

 2   enforcement would strain judicial competence.” Blessing, 520 U.S. at 340‐41. 


 3          The provisions of the Act requiring states to make foster care maintenance 

 4   payments are fit for judicial enforcement. Section 672(a), read with Sections 672(b) 

 5   and  675(4),  creates  a  right  to  payments  that  cover  certain  expenses  like  food, 

 6   shelter,  and  school  supplies.  In  enforcing  foster  parents’  right  to  sue  for  such 

 7   payments,  courts  would,  therefore,  be  required  to  review  how  a  state  had 

 8   determined the amounts it pays, including how it has quantified the costs of the 

 9   specific  expenses  listed  in  Section  675(4).  This  review  falls  comfortably  within 

10   what courts regularly do: it requires primarily fact‐finding and only very limited 

11   review of policy determinations. 


12          The  Child  Welfare  Act  does  give  states  some  discretion  as  to  how  to 

13   calculate  costs  and  to  distribute  payments.  And  courts  may  well  defer  to 

14   reasonable exercises of that discretion. See Wagner, 624 F.3d at 981 (holding that 

15   the  court  may  “give  deference  to  a  reasonable  methodology  employed  by  the 

16   State” for calculating costs, and that, even with such deference, “the absence of a 

17   uniform  federal  methodology  for  setting  rates  ‘does  not  render  the  [statute] 

18   unenforceable  by  a  court”  (quoting  Wilder,  496  U.S.  at  519)).  Significantly,  the 


                                                   25
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   State’s discretion under the Act is considerably more cabined than that afforded 

 2   states under the Medicaid Act in Wilder and the Federal Housing Act in Wright, 

 3   both  cases  where  the  Supreme  Court  found  that  the  asserted  rights  were 

 4   enforceable.  


 5          The provision of the Medicaid Act at issue in Wilder required states to set 

 6   rates  that  were  “reasonable  and  adequate”  to  reimburse  “efficiently  and 

 7   economically  operated”  health  care  facilities.  496  U.S.  at  503  (quoting  42  U.S.C. 

 8   § 1396a(a)(13)(A)  (1982)).  To  determine  whether  a  given  rate  satisfied  these 

 9   requirements, the statute set forth certain factors for consideration, such as “the 

10   unique  situation  (financial  and  otherwise)  of  a  hospital  that  serves  a 

11   disproportionate number of low income patients.” Id. at 519 n. 17. The Supreme 

12   Court found that this provision provided sufficient guidance to be fit for judicial 

13   enforcement. In fact, the Supreme Court noted that the Medicaid Act “provide[d], 

14   if anything, more guidance than the provision at issue in Wright, which vested in 

15   the housing authority substantial discretion for setting utility allowances.” Id. 


16          If  rate‐settings  that  require  a  state  to  determine  what  is  reasonable, 

17   adequate, efficient, and economical are fit for judicial review, then rate‐setting that 

18   merely requires a state to quantify costs for set expenses must also be. Accordingly, 


                                                   26
                                              New York State Citizens’ Coalition for Children v. Poole
                                                                                           14-2919-cv

 1   we find that foster parents’ right to receive foster care maintenance payments is fit 

 2   for judicial enforcement.  


 3                                                  * * * 

 4          In sum, applying the Blessing factors to this case, we conclude that the Act 

 5   meets the requirements to create a presumption that foster parents have a right to 

 6   foster  care  maintenance  payments  that  cover  the  enumerated  expenses  that  is 

 7   enforceable through Section 1983.6 


 8          C.      The Rebuttal 


 9          But  even  when  a  statute  grants  such  a  right  to  a  plaintiff  class,  resort  to 

10   Section 1983  is  barred  when  the  statute  provides  “remedial  mechanisms  .  .  . 

11   sufficiently comprehensive and effective to raise a clear inference that Congress 

12   intended to foreclose a [Section] 1983 cause of action.” See Wright, 479 U.S. at 425. 

13   The  State  argues  that  the  Act,  by  directing  the  Secretary  to  review  the  state’s 




            6  “Plaintiffs suing under [Section] 1983 do not have the burden of showing an intent to 
     create a private remedy because [Section] 1983 generally supplies a remedy for the vindication of 
     rights secured by federal statutes.” Gonzaga, 536 U.S. at 284. Hence, we start with the presumption 
     that foster parents may bring a Section 1983 action. See Blessing, 520 U.S. at 340‐41. 

                                                      27
                                                New York State Citizens’ Coalition for Children v. Poole
                                                                                             14-2919-cv

 1   actions  for  substantial  conformity  with  the  Act’s  commands,  forecloses  Section 

 2   1983 remedies.7 


 3          The State is mistaken. The Supreme Court has often rejected arguments that 

 4   a statute’s remedial scheme forecloses a Section 1983 action. Blessing, 520 U.S. at 

 5   346‐48;  Wilder,  496  U.S.  at  428‐29;  Wright,  479  U.S.  at  428‐29;  Cannon  v.  Univ.  of 

 6   Chicago,  441  U.S.  677,  704‐07  (1979);  see  also  Briggs,  792  F.3d  at  245.  Indeed,  the 

 7   Supreme Court has generally found a remedial scheme sufficiently comprehensive 

 8   to supplant Section 1983 only where it “culminate[s] in a right to judicial review” 

 9   in federal court. Wilder, 496 U.S. at 521 (describing Smith v. Robinson, 468 U.S. 992, 

10   1010‐1011 (1984) and Middlesex Cty. Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 

11   U.S. 1, 13 (1981)). Time and again, the Supreme Court has stressed the importance 

12   that  some  avenue  for  federal  review  exist  to  hear  the  claims  of  “aggrieved 



            7 The State also argues that a Section 1983 action is not a proper remedy because the Act 
     is Spending Clause legislation. It is true that the “typical remedy” for “state noncompliance” with 
     Spending Clause legislation is federal action to terminate funds to the state, rather than private 
     causes of action, Pennhurst, 451 U.S. at 28. But the fact that a law is based on the Spending Clause 
     is by no means determinative. Thus, in Maine v. Thiboutot, 448 U.S. 1 (1980), Wright, and Wilder, 
     the  Supreme  Court  found  that  Spending  Clause  legislation  supported  a  cause  of  action  under 
     Section 1983. And, with respect to the entire Social Security Act, including this Child Welfare Act, 
     Congress explicitly anticipated the possibility of Section 1983 actions. Thus, Congress amended 
     the Act to override the reasoning in Suter v. Artist M., 503 U.S. 347 (1992), and thereby to enable 
     appropriate provisions of the Social Security Act to give rise to a private enforcement action (Suter 
     would  have  foreclosed  a  private  enforcement  action  under  any  section  governing  state  plan 
     requirements). See 42 U.S.C. § 1320a‐2. It would have been pointless for Congress to do this if it 
     did not contemplate that some provisions of the Act would support a private enforcement action. 

                                                        28
                                                  New York State Citizens’ Coalition for Children v. Poole
                                                                                               14-2919-cv

 1   individuals.” See Gonzaga, 536 U.S. at 289‐90; Blessing, 520 U.S. at 348; Wilder, 496 

 2   U.S. at 521‐22; Wright, 479 U.S. at 428; see also City of Rancho Palos Verdes, Cal. v. 

 3   Abrams,  544  U.S.  113,  121  (2005)  (“[T]he  existence  of  a  more  restrictive  private 

 4   remedy for statutory violations has been the dividing line between those cases in 

 5   which [the Court has] held that an action would lie under [Section] 1983 and those 

 6   in which [the Court has] held that it would not.”). 


 7           No such avenue exists here. The Act provides no federal court review of an 

 8   individual’s  claim,  other  than  what,  under  Blessing,  is  presumptively  available 

 9   under Section 1983.8 Nor is there federal agency review for claims by an aggrieved 

10   individual.  The  only  federal  review  provided  under  the  Act  is  review  by  the 

11   Secretary for substantial conformity with the Act and with the state’s approved 

12   plan, with the possibility of funding cutoffs as the sole remedy. 


13           The  Supreme  Court  has  made  clear  that  a  federal  agency’s  “generalized 

14   powers are insufficient to indicate a congressional intent to foreclose [Section] 1983 

15   remedies.”  Wright,  479  U.S.  at  428.  And,  in  Blessing,  the  High  Court  explicitly 




             8 There is also no avenue for state court review The Act provides only for state agency 
     proceedings for aggrieved individuals. Yet, confoundingly, the State argues that this state agency 
     review  is  sufficient  to  foreclose  resort  to  Section 1983.  State  review,  standing  alone,  has  never 
     been deemed sufficient to supplant a Section 1983 action. See Blessing, 520 U.S. at 348; Wilder, 496 
     U.S. at 522‐23; Wright, 479 U.S. at 427‐28. And we will not deviate from that course here.  

                                                            29
                                           New York State Citizens’ Coalition for Children v. Poole
                                                                                        14-2919-cv

 1   rejected the notion that substantial compliance review, coupled with funding cut‐

 2   offs, is sufficient to supplant a private right of action under Section 1983. 520 U.S. 

 3   at 348; see also Wright, 479 U.S. at 428. Accordingly, we reject the state’s contention 

 4   that  the  substantial  conformity  review  provided  for  in  the  Act  supplants  the 

 5   Section 1983 remedy. See Briggs, 792 F.3d at 239. 


 6          This outcome is wholly consistent with the Supreme Court’s precedent in 

 7   Armstrong v. Exceptional Child Center, Inc., — U.S. —, 135 S. Ct. 1378 (2015). The 

 8   dissent accuses us of ignoring Armstrong, which, it claims, “squarely controls our 

 9   case.”  Dissent  at  30‐32.  In  fact,  Armstrong  is  readily  distinguishable  on  multiple 

10   grounds. First, Armstrong addressed the question of whether the plaintiffs had a 

11   cause of action in equity to enforce Section 30(A) of the Medicaid Act. Id. at 1385. 

12   Armstrong did not consider whether the plaintiffs would have had a private cause 

13   of  action  under  Section  1983.  See  id.  at  1392  (Sotomayor,  J.,  dissenting) 

14   (distinguishing  actions  in  equity  from  Section  1983  suits).  The  dissent,  going 

15   beyond the holding in Armstrong, argues that, “if [the plaintiffs] could not enforce 

16   the provision in equity, a fortiori, they could not do so pursuant to a § 1983 theory.” 

17   Dissent at 33. This reasoning is fundamentally flawed. It belittles the purpose of 

18   the  Civil  Rights  Act  of  1871,  which  established  Section  1983  claims  precisely  to 


                                                   30
                                         New York State Citizens’ Coalition for Children v. Poole
                                                                                      14-2919-cv

 1   permit plaintiffs to sue the government for civil rights violations where they might 

 2   not otherwise have had a remedy. To limit Section 1983 claims only to instances 

 3   where plaintiffs would have a claim in equity would be totally inconsistent with 

 4   the purposes of Section 1983.  


 5         Second, the court in Armstrong, in denying the existence of a cause of action 

 6   in equity as to the statute before it, relied on “[t]he sheer complexity associated 

 7   with enforcing § 30(A), coupled with the express provision of an administrative 

 8   remedy.” Armstrong, 135 S. Ct. at 1385. Indeed, Armstrong specifically states that 

 9   “[t]he provision for the Secretary’s enforcement by withholding funds might not, 

10   by itself, preclude the availability of equitable relief. But it does so when combined 

11   with the judicially unadministrable nature of § 30(A)’s text.” Id. For the reasons 

12   discussed  above  in  Section  III.B.3,  the  provisions  of  the  Child  Welfare  Act 

13   requiring  states  to  make  foster  care  maintenance  payments  are  not  judicially 

14   unadministrable. Therefore, Armstrong is in no way inconsistent with our holding 

15   that a cause of action under Section 1983 exists here.   


16                                          * * * * * 


17         The Act uses mandatory language, binding participating states. It evinces a 

18   Congressional  focus  on  meeting  the  needs  of  individual  foster  children  and 


                                                 31
                                        New York State Citizens’ Coalition for Children v. Poole
                                                                                     14-2919-cv

1   translates that focus into a specific monetary entitlement granted to an identified 

2   class  of  beneficiaries:  foster  parents.  The  Act,  moreover,  provides  sufficient 

3   guidance to courts to make the right appropriate for judicial enforcement. Since 

4   the Act does not provide any other federal avenues for foster parents to vindicate 

5   that right, the right is enforceable through Section 1983. Accordingly, we VACATE 

6   the order of the district court and REMAND for further proceedings. 




                                                32
                                                                                             


DEBRA ANN LIVINGSTON, Circuit Judge, dissenting: 

       The  Child  Welfare  Act  of  1980  (“the  CWA”  or  “the  Act”),  provides  a 

mechanism  for  partial  federal  reimbursement  of  a  subcategory  of  state 

expenditures on foster care.  See 42 U.S.C. § 670.  Today, the majority concludes 

that this partial federal support system imposes a categorical foster care spending 

requirement  on  all  recipient  states,  regardless  of  the  limits  their  respective 

legislatures may have placed on such expenditures.  Not content to stop there, the 

majority then holds that the CWA provides some (though not all) foster parents 

with a privately enforceable right under 42 U.S.C. § 1983 to receive some uncertain 

sum of money from the state. 

       I disagree on both counts.  This Court may not recognize a right enforceable 

under  § 1983  unless  Congress  has  “manifest[ed]  an  ‘unambiguous’  intent  to 

confer”  such  a  right.    Gonzaga  Univ.  v.  Doe,  536  U.S.  273,  280  (2002)  (quoting 

Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17 (1981)).  The CWA does 

not “unambiguously” require states to cover the entire cost of a category of foster 

care  expenditures;  still  less  do  the  relevant  provisions  of  the  CWA  meet  our 

demanding standard for creating a privately enforceable right to those payments 

under § 1983.   
       “[T]he  National  Government,  anxious  though  it  may  be  to  vindicate  and 

protect federal rights . . . , always endeavors to do so in ways that will not unduly 

interfere with the legitimate activities of the States.”  Levin v. Commerce Energy, Inc., 

560  U.S.  413,  431  (2010)  (quoting  Younger  v.  Harris,  401  U.S.  37,  44  (1971)).    The 

majority’s  decision  today  violates  this  principle,  upending  the  relationship 

between  the  federal  government  and  state  foster  care  systems  while  ushering 

dozens of federal judges in this Circuit into the delicate and sensitive world of local 

child‐welfare policymaking.  I see nothing in the CWA indicating that Congress 

intended  such  a  result—let  alone  that  it  unambiguously  did  so.    I  therefore 

respectfully dissent. 

                                                I 

                                               A 

       In 1980, Congress enacted the CWA, also known as Title IV‐E of the Social 

Security Act, to assist states in providing foster care in appropriate circumstances 

and  for  appropriate  periods  by  offering  “fiscal  incentives  to  encourage  a  more 

active and systematic monitoring of children in the foster care system.”  Vermont 

Dep’t of Soc. & Rehab. Servs. v. U.S. Dep’t of Health & Human Servs., 798 F.2d 57, 59 

(2d Cir. 1986).  Passed pursuant to Congress’s Spending Clause power, see Suter v. 



                                               2 
                                                                                                  
Artist M., 503 U.S. 347, 355–56 (1992), the CWA establishes a partial reimbursement 

mechanism for some of the expenses that states incur as to some of the children in 

their  foster  care  and  adoption‐services  programs.    But these specified expenses, 

incurred  within  the  CWA’s  statutory  constraints,  are  eligible  for  partial 

reimbursement  only  if  a  state  has  chosen  to  participate  in  the  federal  program, 

enacted a plan of operation for its foster care system, and received approval for 

that plan from the Secretary of Health and Human Services (“HHS”).  42 U.S.C. § 

671(a). 

              As  relevant  here,  the  CWA  provides  for  partial  reimbursement  of  “foster 

care maintenance payments” and requires each state plan to “provide for [such] 

payments  in  accordance  with  section  672”  of  the  Act.    42  U.S.C.  §  671.    Section 

672(a)(1),  entitled  “Eligibility,”  dictates  that  states  with  approved  plans  “shall 

make  foster  care  maintenance  payments  on  behalf  of  each  child  who  has  been 

removed  from  the  home  of  a  relative,”  so  long  as  (1)  removal  and  foster  care 

placement requirements have been met and (2) the child “would have otherwise 

qualified for assistance under the now‐defunct Aid to Families with Dependent 

Children program.”1  Midwest Foster Care and Adoption Ass’n v. Kincade, 712 F.3d 

                                                            
 In other words, the statute provides for partial federal reimbursement of state support 
1

payments for only a percentage of the foster children in a state’s foster care system.  This 
                                                               3 
                                                                                                
1190, 1194 (8th Cir. 2013) (discussing 42 U.S.C. § 672(a)(1)).  Section 675 of the Act, 

entitled “Definitions,” defines “foster care maintenance payments” as: 

        payments  to  cover  the  cost  of  (and  the  cost  of  providing)  food, 
        clothing, shelter, daily supervision, school supplies, a child’s personal 
        incidentals,  liability  insurance  with  respect  to  a  child,  reasonable 
        travel to the child’s home for visitation, and reasonable travel for the 
        child to remain in the school in which the child is enrolled at the time 
        of placement.  In the case of institutional care, such term shall include 
        the  reasonable  costs  of  administration  and  operation  of  such 
        institution as are necessarily required to provide the items described 
        in the preceding sentence.  
         
Id.  § 675(4)(A).    States  are  eligible  for  federal  reimbursement  of  their  foster  care 

maintenance payments up to “an amount equal to the Federal medical assistance 

percentage”  for  children  in  foster  family  homes  or  child‐care  institutions.    Id.  

§ 674(a)(1).   

              The Act, in pertinent part, provides for two review mechanisms to ensure 

state compliance with its provisions.  The first requires HHS to issue regulations 

to  monitor  participating  states’  “substantial  conformity”  with  the  Act’s 

requirements.  Id. § 1320a‐2a(a).  HHS’s regulations must, among other things: 

                       “specify the timetable for conformity reviews of State programs”; 



                                                            
percentage of eligible children has declined over time, according to Defendant‐Appellee 
New York, because “Congress has not raised financial eligibility standards since 1996.”  
Br. Def‐Appellee at 25. 
                                                               4 
                                                                                                 
                       “specify . . . the criteria to be used . . . to determine whether there is a 
                        substantial failure to so conform”; and 

                       afford  a  noncomplying  State  the  “opportunity  to  adopt  and 
                        implement a corrective action plan.” 

Id. §§ 1320a‐2a(b)(1), (b)(2), (b)(4)(A).  HHS may withhold funds “to the extent of 

[a  state’s]  failure  to  .  .  .  conform,”  id.  § 1320a‐2a(b)(3)(C),  but  it  must  allow 

noncompliant  states  to  appeal  such  determinations  to  the  HHS  Departmental 

Appeals  Board,  and  eventually  to  the  federal  courts,  in  “the  judicial  district  in 

which  the  principal  or  headquarters  office  of  the  agency  responsible  for 

administering the program is located.”2  Id. § 1320a‐2a(c)(3).   

              The  second  review  mechanism  is  more  particular  to  the  foster  care 

maintenance payments at issue here.  The CWA requires states both to periodically 

review  these  payments  “to  assure  their  continuing  appropriateness”  and  to 

provide  an  opportunity  for  caregivers  whose  claims  for  payments  have  been 



                                                            
2 Pursuant to this review mechanism, we reviewed (and upheld) HHS’s determination in 
2003 that New York was not in substantial conformity because of the number of children 
in foster care who had not received necessary judicial determinations that the state had 
made reasonable efforts to finalize so‐called “permanency plans” on their behalf.  New 
York ex rel. N.Y. State Office of Children & Family Servs., 556 F.3d 90, 92 (2d Cir. 2009).  In 
2012,  however,  the  most  recent  review  noted  in  the  record  here,  HHS  conducted  a 
“primary”  analysis  of  80  randomly  selected  cases  to assess whether  New  York  was  in 
“substantial conformity” with the law.  All 80 selected cases met eligibility requirements. 
New  York  State  Title  IV‐E  Foster  Care  Eligibility  Review,  Primary  Review  2012, 
http://perma.cc/7GTP‐PX5A. 
                                                               5 
                                                                                                     
denied  to  receive  “a  fair  hearing  before  the  [relevant]  State  agency.”    Id. 

§§ 671(a)(11), (a)(12).  In New York, the state agency’s decision is thereafter subject 

to  further  review  through  the  state’s  robust  procedures  for  review  of 

administrative action.   

       The majority ends its brief discussion of the statute with a summary of these 

statutorily imposed review mechanisms.  In doing so, it ignores the complex state 

and local foster care systems that predate the CWA.  As New York reminds us, 

CWA  funding  “covers  only  a  portion  of  the  State’s  expenses,  and  New  York’s 

foster care program serves a broader range of children and spends money on a 

broader  range  of  items  and  services  than  the  federal  statute  covers.”  Br.  Def‐

Appellee at 11–12.  Before the CWA’s passage, states decided the reimbursement 

rate  for  foster  care  providers,  and  payment  rates  varied  widely.    Such  variance 

continues  today,  and  unsurprisingly  so,  given  that  the  CWA  did  not  displace 

preexisting  foster  care  systems  but  merely  created  a  mechanism  for  partial 

reimbursement of a specified set of expenses associated with some children.  See 

Kerry DeVooght et al., Family Foster Care Reimbursement Rates in the U.S., tbl. 1 at 

9–18 (2013), http://perma.cc/HY82‐Q3AF.  




                                             6 
                                                                                              
      New York’s complex foster care program is largely administered at the local 

level.  County social services departments are responsible for making payments to 

foster care providers in the first instance.  These county departments, in turn, are 

reimbursed by New York’s Office of Children and Family Services (“OCFS”) up 

to certain maximum amounts.  N.Y. Soc. Serv. L. § 153‐k (1).  A portion (but only 

a portion) of the funds paid by OCFS to the county departments are federal funds 

disbursed to the state pursuant to the CWA. Id.  Counties are free to set their own 

reimbursement rates for foster parents, but the state will reimburse the counties 

only up to the maximum amount established at the state level.  Id. at § 2(b).   

      In sum, the CWA represents a federal effort to incentivize state provision of 

adequate  foster  care  arrangements.    In  doing  so,  the  CWA  provides  important 

financial support to states, but this support extends to only a portion of large and 

complex  state  and  local  foster  care  systems,  which  themselves  involve  a 

complicated  interplay  between  local  demands  and  state  funding.    As  for  New 

York’s foster care plan, it has been approved by the Secretary since 1982, and HHS 

has routinely found New York to be in compliance with the CWA.   

                                            

 



                                          7 
                                                                                       
                                                               B 

              Only with this background in mind does the full import of the majority’s 

decision become clear.  The majority first decides, in effect, that New York may 

well  have  been  operating  in  rank  violation  of  the  CWA  for  over  35  years.  

(Inexplicably, no one seems to have noticed until now.)  According to the majority, 

the  partial  federal  reimbursement  scheme  enshrined  in  the  CWA  imposes  a 

minimum foster care spending obligation on recipient states, which must cover the 

cost of a litany of specific items dictated by the federal government.  This supposed 

spending  obligation  arises  (again,  according  to  the  majority)  because  the  Act 

employs  “mandatory  language”  in  §  672(a),  which  provides  that  participating 

states  “shall  make  foster  care  maintenance  payments,”  and  then  defines  “in 

absolute  terms”  in  §  675(4)(A)  the  expenses  that  constitute  these  mandatory 

“payments.”3    Maj.  Op.  at  18.    New  York  argues,  to  the  contrary,  that  §  672(a) 

                                                            
3  By way of reminder, Section 675, the “Definitions” section of the CWA, defines foster 
care maintenance payments as: 
     payments to cover the cost of (and the cost of providing) food, clothing, shelter, 
     daily  supervision,  school  supplies,  a  child’s  personal  incidentals,  liability 
     insurance  with  respect  to  a  child,  reasonable  travel  to  the  child’s  home  for 
     visitation, and reasonable travel for the child to remain in the school in which the 
     child is enrolled at the time of placement.  In the case of institutional care, such 
     term shall include the reasonable costs of administration and operation of such 
     institution  as  are  necessarily  required  to  provide  the  items  described  in  the 
     preceding sentence. 
 
                                                               8 
                                                                                              
specifies the conditions under which states can receive federal reimbursement and 

that  §  675(4)(A)’s  definition  of  “foster  care  maintenance  payments”  simply 

“provide[s] an allowable list of items” for this reimbursement.  Br. Def‐Appellee at 

26.  But the majority rejects New York’s argument and decides that any state whose 

payment rates fall short of covering the total “cost of (and the cost of providing)” 

all  the  items  listed  in  §  675(4)(A)  runs  afoul  of  the  statutory  prerequisites  for 

compliance with the CWA.   

              Respectfully, I disagree.  I join the Eighth Circuit in concluding that §§ 672(a) 

and  675(4)(A)  “speak  to  the  states  as  regulated  participants  in  the  CWA  and 

enumerate  limitations  on  when  the  states’  expenditures  will  be  matched  with 

federal dollars.”  Midwest Foster Care, 712 F.3d at 1197.  So construed, § 675(4)(A) 

does not entitle foster parents and eligible institutions to a certain monetary sum; 

instead,  it  specifies  those  state  expenditures that are “eligible  for  partial  federal 

reimbursement.”4  Id.; see also Emilie Stoltzfus, Cong. Research Serv., R42792, Child 


                                                            
4 As highlighted below, my interpretation of the CWA, unlike the majority’s, is consistent 
with that of HHS (which has not appeared in this litigation).  To take one example, in 
2008, Congress amended § 675(4)(A) to broaden the definition of “foster care maintenance 
payments”  to  include  “payments  to  cover  the  cost  of  (and  the  cost  of  providing)  .  .  . 
reasonable travel for the child to remain in the school in which the child is enrolled at the 
time of placement.”  But HHS did not interpret this amendment as requiring states (as the 
majority  would  have  it)  to  pay  for  such  travel:    “As  with  any  cost  enumerated  in  the 
definition of foster care maintenance payments in [§ 675(4)],” it said, “the [state] agency 
                                                               9 
                                                                                                      
Welfare:  A  Detailed  Overview  of  Program  Eligibility  and  Funding  for  Foster  Care, 

Adoption Assistance, and Kinship Guardianship Assistance Under Title IV‐E of the Social 

Security  Act  17  (2012)  (“[T]here  is  no  federal  minimum  or  maximum  foster  care 

payment rate.  States are permitted to set these rates and are required . . . to review 

them periodically to ensure their ‘continuing appropriateness.’”). 

              The majority reaches its contrary result only by reading both §§ 672(a) and 

675(4)(A)  selectively,  rather  than  in  light  of  the  CWA  as  a  whole.    Cf.  Util.  Air 

Regulatory  Grp.  v.  E.P.A.,  573  U.S.  302,  320  (2014)  (reiterating  that  it  is  “a 

fundamental canon of statutory construction that the words of a statute must be 

read in their context and with a view to their place in the overall statutory scheme” 

(quoting  FDA  v.  Brown  &  Williamson  Tobacco  Corp.,  529  U.S.  120,  133  (2000))).    I 

agree with the majority that states receiving partial reimbursement pursuant to the 

CWA must make foster care maintenance payments—without which there would 

be  nothing  to  reimburse.  But  our  agreement  ends  there.    In  my  view,  it  is  not 

reasonable to interpret § 675(4)(A) to impose some minimum spending obligation 

for each enumerated item on all fifty state foster care systems—much less to locate 



                                                            
may  decide which  of the  costs  to  include  in  the child’s  foster  care  maintenance  payment.”  
U.S. Dep’t of Health & Human Servs., Program Instruction No. ACYF‐CB‐PI‐10‐11 at 20, 
http://perma.cc/9LX9‐C76D (emphasis added).    
                                                               10 
                                                                                                     
this vast new spending obligation in the “Definitions” section of the CWA.5  As 

the Supreme Court reminded us in Whitman v. Am. Trucking Ass’ns, 531 U.S. 457 

(2001), Congress “does not alter the fundamental details of a regulatory scheme in 

vague terms or ancillary provisions—it does not, one might say, hide elephants in 

mouseholes,” id. at 468 (citation omitted); see also Midwest Foster Care, 712 F.3d at 

1197 (“Finding an enforceable right solely within a purely definitional section is 

antithetical to requiring unambiguous congressional intent.”).  So too here.  

              The majority argues that § 675(4)(A) must specify the precise costs that states 

are required to pay because, in its view, § 672(a)(1), entitled “Eligibility,” provides 

that  participating  states  “shall  make  foster  care  maintenance  payments”  and 

specifies “which foster children are eligible to have maintenance payments made on 

their behalf.”  Maj. Op. at 17–18.  But this is wholly consistent with the view that 

§  672(a)(1)  sets  out  conditions  for  federal  reimbursement—not  a  spending 

mandate.    It  is  unsurprising  that  a  statute  providing  for  partial  federal 

reimbursement of a portion of the costs associated with taking care of some foster 


                                                            
5 To be clear, my focus here is on the claim at issue. I do not, and need not, opine as to 
whether there are other circumstances that might give cause for HHS to withhold federal 
funds to participating states on the ground that inadequate monies were being directed 
to  foster  care.  It  is  sufficient  to  resolve  this  case  to  conclude  only  that  §§  672(a)  and 
675(4)(a) do not constitute an exhaustive list of mandatory payments that “complying” 
states “shall make.”  
                                                               11 
                                                                                                          
children  (and  subject  to  the  state  complying  with  conditions  for  appropriate 

placement) would have a section devoted to delineating the category of children 

whose costs are eligible for reimbursement, and under what conditions.  Indeed, 

the  CWA  is  replete  with  provisions  establishing  such  eligibility  criteria.    It  is 

notably  lacking,  however,  any  provisions  that  clearly  and  cleanly  mandate  a 

spending minimum that participating states must pay for the items enumerated in 

§ 675(4)(A). 

       Accordingly, § 672(a)(1) itself devotes far fewer words to the remittance of 

foster care maintenance payments by states than to factors curtailing the situations 

in which such remittances should be made.  As noted, § 672(a)(1) makes clear that 

such payments are to be made on behalf of children removed from their homes 

only  if  removal  and  placement  criteria  have  been  met  (“and  the  placement 

continues to meet” these criteria), and only then if “the child, while in the home, 

would  [also]  have  met  [specified]  AFDC  eligibility  requirement[s].”    Read  as  a 

whole, § 672(a)(1) thus “serve[s] as a roadmap for the conditions a state must fulfill 

in  order  for  its  expenditure  to  be  eligible  for  federal  matching  funds,”  Midwest 

Foster Care, 712 F.3d at 1198, but falls well short of establishing an unambiguous 

spending  condition  with  which  states  must  comply  in  order  to  receive  federal 



                                             12 
                                                                                              
money, cf. Pennhurst, 451 U.S. at 44 (noting that if “Congress intends to impose a 

condition on the grant of federal moneys, it must do so unambiguously” (citations 

omitted)). 

       Indeed,  if  §§ 672(a)(1)  and 675(4)(A)  unambiguously  imposed  a  spending 

obligation on the states in “absolute terms,” as the majority would have it, that 

obligation would surely be easier for the majority to define.  If “legislation enacted 

pursuant to the spending power is much in the nature of a contract,” id. at 17, what 

obligation,  precisely,  did  New  York  take  on?  An  obligation  to  reimburse  all 

receipts  for  every  item  listed  in  §  675(4)(A)  on  behalf  of  a  subset  of  children  in 

foster care?  New York warned us that any mandated increase in the foster care 

maintenance payments for which it receives partial reimbursement could result in 

a decrease in the payments made to the growing percentage of foster parents and 

other providers who are not covered by the CWA.  Letter Br. for Def.‐Appellee at 

22.    How  much  more  disruptive  to  the  foster  care  system,  then,  would  it  be  to 

impose  an  obligation  to  cover  all  costs  for  the  items  listed  in  §  675(4)(A)?    This 

disastrous result would appear to be the upshot of the majority’s view, taken to its 




                                               13 
                                                                                                  
limit, that the CWA commands states to make “payments to cover the cost of” the 

items listed in § 675(4)(A).   

              The majority studiously avoids going quite that far.  But it does so only by 

ducking any real specification of what the CWA now requires.  Thus, the CWA, it 

says, “give[s] states some discretion as to how to calculate costs and to distribute 

payments” and courts “may well defer to reasonable exercises of that discretion.”  

Maj. Op. at 25.  Yet § 674(A)(4) does not itself contain such qualifications, making 

it difficult to discern where the majority got them.  Cf. Alabama v. North Carolina, 

560  U.S.  330,  352  (2010)  (“We  do  not—we  cannot—add  provisions  to  a  federal 

statute.”).    

              Ultimately,  the  majority’s  rejiggering  of  the  CWA  results  in  a  curious 

bargain for New York to have struck—a bargain in which New York supposedly 

relinquished  to  federal  courts  its  longstanding  control  over  discretionary 

judgments  about  payment  rates  for  foster  care  providers  in  exchange  for  partial 

reimbursement of some expenses incurred in the care of a declining percentage of 

foster  care  children.6    The  majority  characterizes  this  trade‐off  as  part  of  a 

“reasonable bargain” that Congress struck with the states,  Maj. Op. at 19,  but the 



                                                            
6
  See supra note 1. 
                                                               14 
                                                                                               
states themselves do not appear to agree with that characterization.  Fourteen of 

them have submitted an amicus brief in support of New York’s position (and thus 

against the majority’s view).  See Br. of Amici Curiae States.  If these states struck 

such  a  bargain,  they  did  so  unwittingly.  See  Pennhurst,  451  U.S.  at  17  (“The 

legitimacy of Congress’ power to legislate under the spending power . . . rests on 

whether the State voluntarily and knowingly accepts the terms of the “contract.”). 

              It  is  perhaps  for  all  the  above  reasons  that  the  agency  tasked  with 

implementing  the  Act,  HHS,  has  not  interpreted  §§  672(a)(1)  and  675(4)(A)  as 

imposing a minimum spending mandate on the states for the enumerated items in 

§  675(4)(A).    The  definition  of  “foster  care  maintenance  payments”  in  HHS 

regulations promulgated under the CWA tracks § 675(4)(A)’s definition, but the 

regulation  continues:  “[l]ocal  travel  associated  with  providing  the  items  listed 

above  is  also  an  allowable  expense.”7    45 C.F.R.  § 1355.20  (emphasis added).    This 

                                                            
7 Additional informal guidance serves to buttress this interpretation.  To provide another 
example, the agency also states, in offering guidance on the term “incidentals,” as used 
in § 675(4)(A), that “the reasonable and occasional cost of such items as tickets or other 
admission  fees  for  sporting,  entertainment  or  cultural  events,”  as  well  as  the  cost  of 
“horseback riding” and “Boy/Girl Scout” dues, “are reimbursable under Title IV‐E Foster 
Care  as  a  part  of  the  [foster  care]  maintenance  payment.”    Admin.  for  Children  & 
Families, U.S. Dep’t of Health & Human Servs., Child Welfare Policy Manual §§ 8.3B.1(2), 
(9) (2018) (emphasis added).  It is hard to imagine that Congress mandated that the states 
cover  the  cost  of  a  foster  child’s  participation  in  the  Boy  Scouts,  although  designating 
such a cost as reimbursable is entirely reasonable.  See also U.S. Dep’t of Health & Human 
Servs., Admin. on Children, Youth & Families, Program Instruction No. ACYF‐CB‐PI‐10‐
                                                               15 
                                                                                                      
language  again  suggests  that  §  675(4)(A)  simply  lists  items  for  which  federal 

reimbursement remains available, not items for which the state is obligated to fully 

compensate providers.  The majority brushes aside HHS’s pronouncements, both 

formal and informal, see Maj. Op. at 19 n.2., and I see no need to wade into the 

various  contours  of  deference  to  agency  interpretations  here.    Suffice  it  to  say, 

however, that at the very least, HHS’s interpretations of the CWA, embodied both 

in  regulations  promulgated  through  the  notice  and  comment  process  and  in 

informal guidance, “carr[y] some persuasive force” and therefore “lend[] further 

support” to New York’s position.  Ret. Bd. of the Policemen’s Annuity & Benefit Fund 

v. Bank of N.Y. Mellon, 775 F.3d 154, 170 (2d Cir. 2014). 

                                                                     II 

              But there’s a bigger problem with the majority’s decision.  For even if I’m 

wrong  about  the  proper  interpretation  of  §§  672(a)(1)  and  675(4)(A)—even  if 

§ 672(a)(1) does require states to make payments covering each of the categories 

of  costs  enumerated  in  §  675(4)(A)  on  behalf  of  eligible  foster  children—this 

requirement would, at most, implicate the federal government’s reimbursement 


                                                            
11, at 20 (July 9, 2010), http://perma.cc/9LX9‐c76D (“As with any cost enumerated in the 
definition of foster care maintenance payments in [§ 675(4)], the title IV‐E agency may 
decide  which  of  the  enumerated  costs  to  include  in  a  child’s  foster  care  maintenance 
payment.”).  
                                                               16 
                                                                                                  
obligations under the Act.  The majority concludes, to the contrary, that a subset 

of New York caregivers have a right, enforceable under 42 U.S.C. § 1983, to foster 

care payments that “cover the cost of (and the cost of providing)” the expenses 

outlined in § 675(4)(A).  This startling conclusion (which has the effect of entitling 

some  of  the  caregivers  in  a  state’s  foster  care  system  to  sue  in  federal  court)  is 

squarely  precluded  by  Supreme  Court  precedent.    I  again  respectfully  disagree 

with the majority’s analysis. 

                                                A 

       Section 1983 provides a cause of action to remedy violations by state actors 

of “any rights, privileges, or immunities secured by the Constitution and [federal] 

laws.”  42 U.S.C. § 1983.  The Supreme Court has clarified that § 1983 provides a 

means  of  redressing  “the  violation  of  a  federal  right,  not  merely  a  violation  of 

federal law.”  Blessing v. Freestone, 520 U.S. 329, 340 (1997) (citation omitted); see also 

Gonzaga  Univ.  v.  Doe,  536  U.S.  273,  283  (2002)  (“[I]t  is  rights,  not  the  broader  or 

vaguer ‘benefits’ or ‘interests,’ that may be enforced [under § 1983.]”).  Moreover, 

the Court has “rejected the notion” that its precedent “permit[s] anything short of 

an  unambiguously  conferred  right  to  support  a  cause  of  action  brought  under 

§ 1983.”  Gonzaga, 536 U.S. at 283 (emphasis added). 



                                               17 
                                                                                                   
              The Court has grown increasingly wary of recognizing new private rights 

of the sort at issue here, enforceable under § 1983.8  As the majority well knows, 

this  is  particularly  true  with  respect  to  “legislation  enacted  pursuant  to  the 

spending  power,”  where  “the  typical  remedy  for  state  noncompliance  with 

federally imposed conditions is not a private cause of action for noncompliance 

but  rather  action  by  the  Federal  Government  to  terminate  funds  to  the  state.”  

Gonzaga,  536  U.S.  at  280  (quoting  Pennhurst,  451  U.S.  at  28).  Clarity  as  to  the 

existence  of  a  right  enforceable  in  a  §  1983  action  is  especially  important  in  this 

context because the right of action itself is a condition on a state’s receipt of federal 

funds,  and  is  thus  a  significant  term  in  the  “contract”  to  which  the  state  must 

knowingly and voluntarily agree.  See Suter, 503 U.S. at 356 (quoting Pennhurst, 451 

U.S. at 17). 

                                                            
8 The Supreme Court’s reticence in the § 1983 context is consistent with the entire swath 
of its implied rights jurisprudence. See, e.g., Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017) 
(describing “the notable change in the Court’s approach to recognizing implied causes of 
action”  over  the  past  two  decades);  Alexander  v.  Sandoval,  532  U.S.  275,  287  (2001) 
(repudiating the “ancien regime” practice of creating implied causes of action to effectuate 
a statute’s broader purposes); Gonzaga, 536 U.S. at 285 (discussing the Court’s implied 
rights and implied cause of action jurisprudence together and noting that “[a] courtʹs role 
in discerning whether personal rights exist in the § 1983 context should . . . not differ from 
its role in discerning whether personal rights exist in the implied right of action context”); 
see also Richard H. Fallon et al., Hart & Wechsler’s The Federal Courts and the Federal 
System 1010 (7th ed. 2015) (observing that the Court’s “general tenor . . . has reflected 
skepticism that Congress intends federal statutes to create ‘rights’ when it fails to provide 
statutory remedies”). 
                                                               18 
                                                                                                  
       The  Supreme  Court  has  held  that  Spending  Clause  legislation  created  an 

individually enforceable right under § 1983 in only three cases.  See Wilder v. Va. 

Hosp. Ass’n, 496 U.S. 498 (1990); Wright v. Roanoke Redev. & Hous. Auth., 479 U.S. 

418  (1987);  Maine  v.  Thiboutot,  448  U.S.  1  (1980).    The  majority  cites  these  cases 

repeatedly, but glosses over the nearly three decades of case law following Wilder, 

the most recent of the trio, during which time the Supreme Court has never again 

recognized a private right enforceable under § 1983 in Spending Clause legislation.  

This  trend  has  not  been  accidental.    As  the  Court  clarified  in  2015,  “our  later 

opinions  plainly  repudiate  the  ready  implication  of  a  §  1983  action  that  Wilder 

exemplified.”    Armstrong  v.  Exceptional  Child  Ctr.,  Inc.,  135  S.  Ct.  1378,  1386  n.* 

(2015)  (citation  omitted).    The  majority  criticizes  citation  to  Armstrong  as 

“glom[ing]  on  to  one  sentence  of  dicta,”  but  the  Court’s  migration  away  from 

recognizing § 1983 rights is both pervasive and undeniable.  Indeed, this Court has 

already conceded as much, see, e.g., Kapps v. Wing, 404 F.3d 105, 127 (2d Cir. 2005) 

(Calabresi,  J.)  (recognizing  that  “the  Court  has  appeared  to  be  increasingly 

reluctant  to  find  § 1983–enforceable  rights  in  statutes  which  . . .  set  forth  their 

requirements  in  the  context  of  delineating  obligations  that  accompany 

participation in federal spending clause programs”).   



                                              19 
                                                                                                 
              In outlining the Supreme Court’s jurisprudence in this area, then, I am not 

predicting  the  future  but  instead  faithfully  following  existing  precedent.    The 

Court has held that unless Congress “speaks with a clear voice and manifests an 

unambiguous  intent  to  confer  individual  rights,  federal  funding  provisions 

provide  no  basis  for  private  enforcement  by  §  1983.”    Gonzaga,  458  U.S.  at  280 

(emphasis  added)  (internal  quotation  marks  omitted).    Given  this  existing  and 

demanding  standard  for  recognizing  a  privately  enforceable  right,  the  Plaintiff‐

Appellant took on a challenging task indeed in attempting to demonstrate that the 

CWA confers on certain New York foster child caregivers the right to bring suit in 

federal court when they believe they have not been adequately compensated for 

the  items  specified  in  §  675(4)(A).9    I  cannot  agree  with  the  majority  that  the 

Plaintiff‐Appellant has come even close to meeting this challenge.  

                                                               B 

              The majority structures its analysis around the three Blessing factors.10  At 

the  start,  however,  I  would  note  that  the  Supreme  Court’s  more  recent 


                                                            
9  I agree with the majority that the Plaintiff‐Appellant has standing to assert the rights 
of these caregivers.  
 
10  Those  three  factors  are:  (1)  whether  “Congress  .  .  .  intended  that  the  provision  in 

question benefit the plaintiff”; (2) whether “the right assertedly protected by the statute 
is . . . so ‘vague and amorphous’ that its enforcement would strain judicial competence”; 
                                                               20 
                                                                                                      
jurisprudence calls into question the vitality of the Blessing test.  In Gonzaga, the 

Court stated that “[s]ome language in our opinions might be read to suggest that 

something less than an unambiguously conferred right is enforceable by § 1983.  

Blessing, for example, set forth three ‘factors’ to guide judicial inquiry into whether 

or not a statute confers a right . . . . We now reject the notion that our cases permit 

anything short of an unambiguously conferred right to support a cause of action 

brought under § 1983.”  536 U.S. at 260; see also id. at 291 (Breyer, J., concurring in 

the  judgment)  (“[S]tatute  books  are  too  many,  the  laws  too  diverse,  and  their 

purposes  too  complex,  for  any  single  formula  to  offer  more  than  general 

guidance.”).  Again, contrary to the majority’s suggestion, I do not canvas current 

Supreme Court precedent to “read the tea leaves to predict” future  Supreme Court 

decisions.  Maj. Op. at 16–17.  In this Circuit we use the Blessing factors to “guide” 

our  analysis  but,  in  recognition  of  the  Supreme  Court’s  existing  guidance,  we 



                                                            
and  (3)  whether  the  statute  “unambiguously  impose[s]  a  binding  obligation  on  the 
States”—i.e.,  whether  “the  provision  giving  rise  to  the  asserted  right  [is]  couched  in 
mandatory, rather than precatory, terms.” Blessing, 520 U.S. at 340–41; see also Gonzaga, 
536 U.S. at 288–89.  If a plaintiff meets this test, thus demonstrating “that [the] federal 
statute creates an individual right,” this creates “a rebuttal presumption that the right is 
enforceable  under  § 1983,”  which  the  defendant  may  rebut  by  showing  that  Congress 
“creat[ed]  a  comprehensive  enforcement  scheme  that  is  incompatible  with  individual 
enforcement under § 1983.”  Blessing, 520 U.S. at 341. 
 
                                                               21 
                                                                                                   
already  decline  to  apply  these  factors  mechanistically,  “find[ing]  a  federal  right 

based  on  [their]  rigid  or  superficial  application  .  .  .  where  other  considerations 

show  that  Congress  did  not  intend  to  create  federal  rights  actionable  under 

§ 1983.”  Torraco v. Port Auth. of New York & New Jersey, 615 F.3d 129, 136 (2d Cir. 

2010) (quoting Wachovia Bank, N.A. v. Burke, 414 F.3d 305, 322 (2d Cir. 2005)). 

       In any event, here, each of the Blessing factors presents formidable obstacles 

for the Plaintiff‐Appellant.  Though I will not belabor the points, the analysis of 

the  statutory  scheme  provided  in  Part  I,  supra,  disposes  of  the  first  and  third 

Blessing factors.  Briefly, as to the first factor, whether “Congress . . . intended that 

the provision benefit the plaintiff,” Blessing, 520 U.S. at 340, the provisions of the 

CWA  at  issue  here  do  not  suggest  an  “unambiguous”  focus  on  benefit  to  the 

Plaintiff‐Appellant  and  the  subset  of  foster  parents  receiving  foster  care 

maintenance payments, Blessing, 520 U.S. at 340–41.  As the Supreme Court noted 

in  Gonzaga,  “[s]tatutes  that  focus  on  the  person  regulated  rather  than  the 

individuals  protected”  do  not  evince  congressional  intent  to  create  enforceable 

rights.  Gonzaga, 536 U.S. at 287 (quoting Alexander v. Sandoval, 532 U.S. 275, 289 

(2001)).  Thus, the Court cautioned there that provisions outlining the institutional 

or  state  actions  that  would  terminate  federal  funding  “cannot  make  out  the 



                                             22 
                                                                                               
requisite congressional intent to confer individual rights enforceable by § 1983.”  

Id. at 288–89.  Here, because the relevant provisions of the CWA focus on the states 

rather than the benefitted individuals, the court below ended its analysis with the 

first  Blessing  factor,  concluding  that  the  Plaintiff‐Appellant  could  not  surmount 

even  this  hurdle.    See  New  York  State  Citizensʹ  Coal.  for  Children  v.  Carrion,  31  F. 

Supp. 3d 512, 527 (E.D.N.Y. 2014) (dismissing claim under first Blessing prong and 

determining that “there is no need to review the other Blessing factors”).  I discern 

no error in the district court’s able analysis. 

       As to the third Blessing factor: § 675(4)(A), correctly interpreted as listing the 

state expenditures eligible for reimbursement, does not “unambiguously impose a 

binding obligation on the State,” Blessing, 520 U.S. at 340–41 (emphasis added), to 

cover the cost of each of the items enumerated in § 675(4)(A).  Though the CWA 

undeniably  imposes  obligations  on  the  states  elsewhere  as  a  precondition  for 

federal funds, the majority errs in locating an unambiguous spending obligation 

in § 675(4)(A), and thus fails to identify “exactly what is required of States by the 

Act.” Suter, 503 U.S. at 358.   

       I focus principally here on the second Blessing factor—that is, whether the 

asserted right is so deeply “undefined” that its enforcement would “strain judicial 



                                                23 
                                                                                                    
competence.”  Blessing, 520 U.S. at 345 (quoting Livadas v. Bradshaw, 512 U.S. 107, 

132 (1994)).  In fact, conscientious consideration of this factor alone is sufficient to 

establish  that  Congress  did  not  intend  §§  672(a)(1)  and  675(4)(A)  to  provide 

individually enforceable rights.  Cf., e.g., Backer ex rel. Freedman v. Shah, 788 F.3d 

341, 344–45 (2d Cir. 2015) (finding, through an analysis of the second Blessing factor 

alone,  that  a  federal  provision  did  not  create  enforceable  rights  under  § 1983); 

Torraco,  615  F.3d  at  137–39  (same).    The  majority  disregards  Supreme  Court 

precedent  in  concluding  otherwise,  and  its  ruling  will  impose  on  foster  care 

programs within this Circuit an unfortunate and unsupportable risk of “increased 

litigation, inconsistent results, and disorderly administration,” none of which will 

inure  to  those  programs’  benefit.    Armstrong,  135  S.  Ct.  at  1389  (Breyer,  J., 

concurring in part and concurring in the judgment). 

       The Plaintiff‐Appellant seeks to enforce through § 1983 an alleged federal 

right  of  certain  New  York  foster  child  caregivers  to  receive  “foster  care 

maintenance  payments”  under  42  U.S.C.  §§ 672(a)(1)  and  675(4)(A).    No  one 

disputes  that  New  York  does  provide  such  payments—the  Plaintiff‐Appellant’s 

actual  grievance  is  that  the  payments  are  not,  on  average,  large  enough.    Put 

another  way,  the  Plaintiff‐Appellant  insists  that  New  York’s  foster  care 



                                            24 
                                                                                            
maintenance payments do not “cover the cost of (and the cost of providing)” each 

of  the  items  listed  in  §  675(4)(A),  and  that  New  York  caregivers  receiving 

inadequate payments have a § 1983 right to sue for the deficiency. 

              This argument raises the threshold question of how to calculate “the cost of 

(and the cost of providing)” the items listed in § 675(4)(A).  The Plaintiff‐Appellant 

essentially  contends  that  there  is  an  objective  “cost”  to  each  of  the  enumerated 

items, and that New York caregivers receiving foster care maintenance payments 

have a § 1983 right to payments sufficient to cover that “cost.”  Relying on a 2007 

study  by  the  National  Foster  Parent  Association,  Children’s  Rights  and  the 

University of Maryland School of Social Work (“the 2007 Study”),11 the Plaintiff‐

Appellant’s complaint alleges that New York’s foster care maintenance payments 

fail to cover the “cost” of the § 675(4)(A) items by as much as 43%.  The Plaintiff‐

Appellant also claims that by consulting “readily available data” on the cost of the 

enumerated  items,  calculating  the  amount  that  these  caregivers  should  be  paid 

involves “nothing more than basic arithmetic.”  Br. for Pl.‐Appellant at 33.  The 

majority largely concurs, arguing that settling upon the appropriate payments is 



                                                            
  Children’s Rights et al., Hitting the M.A.R.C.: Establishing Foster Care Minimum Adequate 
11

Rates  for  Children,  Technical  Report  (2007),  http://www.childrensrights.org/wp‐
content/uploads/2008/06/hitting_the_marc_summary_october_2007.pdf. 
                                                               25 
                                                                                             
both a judicially administrable task and one requiring “only very limited review 

of policy determinations.”  Maj. Op. at 25.    

       These  assertions  do  not  withstand  even  minimal  scrutiny.    In  reality, 

calculating the “cost” of the § 675(4)(A) items implicates numerous and difficult 

policy  judgments  about  foster  care  and  childrearing,  not  to  mention  overall 

program administration, that federal judges are ill equipped to make and that go 

entirely  unaddressed  in  the  statute  that  the  majority  interprets  to  unambiguously 

require  such  judgments.    The  Plaintiff‐Appellant  points  to  the  2007  Study  as  a 

benchmark for performing these cost calculations.  But even a cursory examination 

of  this  study  reveals  how  arbitrary  the  administration  of  §  675(4)(A)  by  federal 

judges would likely be.  

       As an initial matter, the 2007 Study bases its cost estimates on survey data 

from  a  Consumer  Expenditure  Survey  of  the  Bureau  of  Labor  Statistics  of  the 

United  States  Department  of  Labor,  which  is  a  national  survey  of  household 

expenditures.    Yet  the  Plaintiff‐Appellant’s  own  submissions  imply  that  state 

foster care maintenance rates should be at least state, if not county‐specific.  See Br. 

for  Pl‐Appellant  at  4  (protesting  that  New  York’s  “foster  care  maintenance 

payment rates rank below those of States where the cost of living is significantly 



                                            26 
                                                                                             
lower”).  Whether and how a state should take account of geography in setting its 

maintenance rates is not addressed in the CWA and is certainly not a question of 

“basic arithmetic.”    

              Furthermore,  the  2007  Study’s  recommended  payment  rates  do  not  vary 

based on a family’s income level.  See 2007 Study at 40.  Instead, the 2007 Study 

creates  a  uniform  maintenance  rate  based  on  the  national  spending  habits  of 

middle‐income families, on the assumption that the spending habits of these families 

represent an accurate cost estimate for all families.  Id. at 21.  Yet the “cost” of a 

§ 675(4)(A)  item  may  vary  based  on  a  given  family’s  income.12    Should  family 

income level affect the payment to which a subset of a state’s foster child caregivers 

are  entitled?    The  majority  does  not  provide  an  answer.    Nor  does  the  CWA.  

Finally, the 2007 Study addresses only a “basic” foster care rate and does not even 

attempt  to  calculate  the  costs  of  caring  for  a  foster  child  with  special  needs, 

including both physical disabilities and emotional difficulties.  See id. at 2 n.1.  So 

what is a judge to do, when the CWA itself contains nothing “sufficiently specific 



                                                            
12  For  instance,  as  the  State  Amici  note,  “in  the  urban  Northeast,  food  estimates  for 
expenditures on children ages 12–14 in a two‐parent family making more than $106,000 
annually were $3,420,” while “[e]stimates show that the same family composition making 
less  than  $61,680 spent only $2,340”—a  difference  of over  $1,000.   Br. of Amici Curiae 
States at 26–27. 
                                                               27 
                                                                                                    
and definite,” Wright, 479 U.S. at 432, to guide the court’s evaluation of any rate 

on which a state might settle for this important category of children?   

       The above‐listed issues provide just a sampling of the problems inherent in 

recognizing a § 1983 right in §§ 672(a)(1) and 675(4)(A) of the CWA.  This sampling 

is enough to show that it is fanciful to claim that Congress manifested in the CWA 

an unambiguous intent to confer on a subset of foster child caregivers this private 

right of action, with nary a statutory word as to the criteria to be used in reaching 

judgments  about  whether  a  state’s  payments  for  the  items  enumerated  in 

§ 675(4)(A) are sufficient.  The Supreme Court has been particularly reluctant to 

conclude that a federal cause of action exists where, as here, the required remedy 

would  entail  judicial  ratemaking,  given  that  “[t]he  history  of  ratemaking 

demonstrates  that  administrative  agencies  are  far  better  suited  to  this  task  than 

judges.”  Armstrong, 135 S. Ct. at 1388 (Breyer, J., concurring in part and concurring 

in the judgment).  Still less are federal courts suited for this rate‐setting task in the 

family‐relations sphere, a “traditional area of state concern.”  See Moore v. Sims, 442 

U.S. 415, 435 (1979); see also Thompson v. Thompson, 484 U.S. 174, 186 (1988) (holding 

that  the  Parental  Kidnapping  Prevention  Act  did  not  create  a  private  cause  of 




                                            28 
                                                                                             
action  enforceable  in  federal  court  because  doing  so  would  “entangle[]  [federal 

courts] in traditional state‐law questions that they have little expertise to resolve”). 

       The  majority,  likely  cognizant  of  the  irregular  role  it  today  forces  upon 

federal judges, remains somewhat evasive about the precise contours of the § 1983 

right that it recognizes.  The right seems to “require” courts “to review how a state 

ha[s] determined the amounts it pays, including how it has quantified the costs of 

the specific expenses listed in Section 675(4).”  Maj. Op. at 25.  But the majority 

never specifies what this review should look like.  At times, the majority implies 

that a subset of New York foster parents have a § 1983 right to require New York 

simply  “to  quantify  costs  for  set  expenses.”    Id.  at  25.    At  other  moments,  the 

majority  suggests  that  federal  courts  must  engage  in  a  substantive  review  of  a 

state’s foster care payment scheme,  id. at 24, but it notably demurs from informing 

lower courts what this “very limited review” entails.  In sum, this vague analysis 

is a far cry from the careful “methodical inquiry” that the Supreme Court expects 

from  lower  courts  when  they  discern  § 1983  rights  in  federal  legislation.  See 

Blessing, 520 U.S. at 343. 

       Whatever the majority’s good intentions, exposing New York’s foster care 

system to amorphous § 1983 claims that are not contemplated in the CWA is no 



                                             29 
                                                                                               
way to further the CWA’s goals, nor to benefit foster care systems more generally.  

Indeed, the majority’s decision raises the prospect that scarce foster care resources, 

instead  of  going  to  foster  children,  will  be  squandered  in  litigation  destined  to 

produce  arbitrary  and  inconsistent  results.13    As  the  Blessing  Court  reminds  us, 

when  an  asserted  right  is  sufficiently  amorphous  that  its  “enforcement  would 

strain judicial competence,” this is a clear indication that Congress did not intend 

to create such a right.  See Blessing, 520 U.S. 329 at 341 (quoting Livadas, 512 U.S. at 

132).  Such is the case here. 

                                                               C 

              In its hurried desire to create a right enforceable under § 1983, the majority 

also misconstrues the controlling precedent provided by the Supreme Court’s 2015 

Armstrong  decision.    The  majority  observes  that  “[t]he  only  federal  review 

provided  under  the  [CWA]  is  review  by  the  Secretary  for  substantial 

conformity . . . , with the possibility of funding cutoffs as the sole remedy.”  Maj. 

Op. at 29.  According to the majority, this limited remedy signifies that Congress 



                                                            
13
   The beneficiaries of the majority’s scheme therefore may not be foster care parents or 
other  caregivers,  but  the  attorneys  who  bring  claims  on  their  behalf.  See  42  U.S.C.  § 
1988(b)(2) (providing that “[i]n any action or proceeding to enforce a provision of [§1983], 
the court, in its discretion, may allow the prevailing party . . . a reasonable attorney’s fee 
as part of the cost . . . .”). 
                                                               30 
                                                                                                    
did not intend to foreclose private enforcement of §§ 672(a)(1) and 675(4)(A).  But 

Armstrong dictates the opposite conclusion: when Congress passes a statute that is 

“judicially unadministrable,” and the “sole remedy” for a state’s noncompliance 

is the Secretary’s withholding of funds, Congress has manifested an intent for “the 

agency remedy that it provided [to be] exclusive.”  Armstrong, 135 S. Ct. at 1385 

(quoting Gonzaga, 536 U.S. at 292 (Breyer, J., concurring in the judgment)).  

      In Armstrong, private plaintiffs attempted to sue in equity to enforce § 30A 

of  the  Medicaid  Act.  See  id.  That  section  mandated  that  state  Medicaid  plans 

provide payments to hospitals that were “consistent with efficiency, economy, and 

quality of care” while “safeguard[ing] against unnecessary utilization of . . . care 

and services.”  42 U.S.C. § 1396a(a)(30)(A).  The Medicaid Act also specified that a 

federal agency should withhold funds from states that fail to meet this detailed 

mandate.    Id.  §  1396c.    The  Court  concluded,  based  on  “[t]he  sheer  complexity 

associated  with  enforcing  §  30(A),  coupled  with  the  express  provision  of  an 

administrative remedy,” that the Medicaid Act “precludes private enforcement of 

§ 30(A) in courts.”  Armstrong, 135 S. Ct. at 1385.  Instead, the Court determined 

that  the  “judgment‐laden”  §  30A  demonstrated  a  congressional  desire  to 

“achiev[e]  the  expertise,  uniformity,  widespread  consultation,  and  resulting 



                                           31 
                                                                                           
administrative  guidance  that  can  accompany  agency  decisionmaking,”  while 

“avoiding  the  comparative  risk  of  inconsistent  interpretations  and  misincentives 

that  can  arise  out  of  an  occasional  inappropriate  application  of  the  statute  in  a 

private action.”  Id.  (emphasis added) (quoting Gonzaga, 536 U.S. at 292 (Breyer, 

J., concurring in the judgment)).  

              Armstrong squarely controls our case. Not only does defining “the cost of” 

all the § 675(4)(A) items require myriad policy choices that have no legal answer, 

as  in  Armstrong,14  but  the  Medicaid  Act  and  CWA  also  have  near‐identical 

enforcement schemes.  Under the CWA, HHS must issue regulations specifying 

criteria to determine whether a state is in substantial conformity with the CWA 

and  may  ultimately  withhold  funding  from  states  that  do  not  meet  these 

standards.    Similarly,  under  the  Medicaid  Act,  “the  sole  remedy  Congress 

provided for” was “the withholding of Medicaid funds by” HHS.  Armstrong, 135 

S. Ct. at 1385.   




                                                            
14 Contrary to the majority’s assertion, §§ 672(a)(1) and 675(4)(A) of the CWA are even 
more  indeterminate  than  § 30(A)  of  the  Medicaid  Act  because  § 30(A)—unlike  
§§ 672(a)(1) and 675(4)(A)—at least provides some criteria for setting payment rates. See 
42  U.S.C.  § 1396a(30)(A)  (specifying  that  payments  be  “consistent  with  efficiency, 
economy, and quality of care,” while “safeguard[ing] against unnecessary utilization of 
. . . care and services”). 
                                                               32 
                                                                                               
              The  majority  attempts  to  distinguish  Armstrong  by  noting  that  Armstrong 

concerned a suit in equity rather than a suit under § 1983.  But it is harder for a 

private  plaintiff  to  enforce  a  federal  provision  under  § 1983  than  it  is  for  that 

plaintiff  to  enforce  a  federal  provision  by  suing  to  enjoin  allegedly  unlawful 

actions, as the Armstrong plaintiffs sought to do.  See Armstrong, 135 S. Ct. at 1392 

(Sotomayor, J., dissenting).; id. at 1384 (majority opinion).  Such a plaintiff, seeking 

to  enforce  a  provision  in  equity,  benefits  from  a  presumption  that  an  equitable 

cause of action exists and that Congress did not intend to foreclose such a cause of 

action.  Id.; see also id. at 1384–86 (majority opinion).  A plaintiff seeking to enforce 

a  provision  under  § 1983,  however,  faces  the  opposite  presumption:  a  plaintiff 

“must demonstrate specific congressional intent to create” an enforceable right.  Id. 

at 1392; see also Gonzaga, 536 U.S. at 286.  For this reason, the plaintiffs in Armstrong 

did  not  even  attempt  to  enforce  §  30(A)  pursuant  to  §  1983;  if  they  could  not 

enforce the provision in equity, a fortiori, they could not do so pursuant to a § 1983 

theory like the one relied on here. 15  See Armstrong, 135 S. Ct. at 1386 n.*; id. at 1392 


                                                            
15 The majority argues that it must be easier to bring a claim under § 1983 than in equity 
because Congress passed § 1983 to create an additional means by which “plaintiffs [can] 
sue the government for civil rights violations.”  Maj. Op. at 30–31.  But its comparison is 
inapt.  Section 1983 provides different remedies against different defendants for civil rights 
violations,  unavailable  in  equity.    It  is  precisely  because  of  the  “variety  of  remedies—
including  damages—[available]  from  a  broad  range  of  parties”  under  §  1983  that  a 
                                                               33 
                                                                                                     
(Sotomayor,  J.,  dissenting).  Any  distinctions  between  this  case  and  Armstrong, 

then, actually hurt the Plaintiff‐Appellant. 

                                                               D 

              Rather than acknowledging the controlling weight of the Court’s Armstrong 

precedent, the majority invokes out‐of‐circuit case law, as well as two cases—each 

three  decades  old—in  which  the  Supreme  Court  held  that  Spending  Clause 

legislation provided a source of individually enforceable rights.  See Wright, 479 

U.S. at 418; Wilder, 496 U.S. at 498.  The majority’s approach to the slim precedent 

on which it does rely is flawed for at least four reasons.   

              First, as explained above, the Court has stated on more than one occasion 

that “the ready implication of a § 1983 action that Wilder exemplified” has been 

“repudiate[d]”  by  more  recent  precedent.    See  Armstrong,  135  S.  Ct.  at  1386  n.* 

(citing  Gonzaga,  536  U.S.  at  283).    Thus,  Wilder’s  precedential  value  (along  with 




                                                            
plaintiff  “invoking  §  1983”  cannot  “simply  point[]  to  background  equitable  principles 
authorizing the action,” but must instead “demonstrate specific congressional intent to 
create a statutory right.” Armstrong, 135 S. Ct. at 1392 (Sotomayor J., dissenting); see also 
Golden  State  Transit  Corp.  v.  City  of  Los  Angeles,  493  U.S.  103,  119  (1989)  (Kennedy  J., 
concurring) (noting that equity does “not limit jurisdiction to those who can show the 
deprivation of a right, privilege, or immunity secured by federal law within the meaning 
of § 1983”). 

 
                                                               34 
                                                                                                        
Wright’s) is limited at best. 16  See Does v. Gillespie, 867 F.3d 1034, 1040 (8th Cir. 2017) 

(“Later  decisions,  however,  show  that  the  governing  standard  for  identifying 

enforceable federal rights in spending statutes is more rigorous [than Wilder] . . . . 

[T]he Courtʹs ‘repudiation’ of Wilder is the functional equivalent of ‘overruling,’ as 

the Court uses the terms interchangeably.”). 

              Second,  even  ignoring  their  precarious  status  as  precedent,  Wright  and 

Wilder  involved  statutory  provisions  that  were  notably  different  from  those  at 

issue here.  The majority’s approach to the CWA here echoes that of the Sixth and 

Ninth  Circuits,  which  have  both  concluded  that  §§ 672(a)(1)  and  675(4)(A)  are 

judicially  administrable  under  § 1983  because  courts  can  assess  the  states’  rate 

calculations  for  “reasonable[ness].”    Maj.  Op.  at 25–26;  D.O.  v.  Glisson,  847  F.3d 

374, 380 (6th Cir. 2017); Cal. State Foster Parent Ass’n v. Wagner, 624 F.3d 974, 981 

(9th Cir. 2010).  Yet “[i]n both Wright and Wilder the word ‘reasonable’ occupied a 

prominent place in the critical language of the statute or regulation.”17  Suter, 503 


                                                            
16 Although our Circuit determined in Briggs v. Bremby, 792 F.3d 239, 244 (2d Cir. 2015) 
(Calabresi J.,), that Wright and Wilder are still good law, Briggs did not cite Armstrong, nor 
did it address Armstrong’s disavowal of Wilder. 
         
17
   Wilder  involved  the  (since‐repealed)  Boren  Amendment,  42  U.S.C.  § 1396a(a)(13)(A), 
which required a state plan for medical assistance to provide payments “which the State 
finds, and makes assurances satisfactory to the Secretary, are reasonable and adequate.”  496 
U.S.  at 502–03 (emphasis removed).   And Wright  involved  a  regulation requiring state 
                                                               35 
                                                                                               
U.S. at 357.  By contrast, the word “reasonable” is entirely absent from § 672(a)(1), 

the relevant provision of the CWA.  Cf. Armstrong, 135 S. Ct. at 1389 (Breyer, J., 

concurring in part and concurring in the judgment) (distinguishing statutes that 

require courts to review rates for “reasonableness,” which are administrable, from 

those that require courts “to engage in [] direct rate‐setting,” which are not).  Given 

that  the  ultimate  inquiry  in  this  case  is  one  of  congressional  intent,  and 

unambiguous  intent  at  that,  the  majority  should  not  follow  the  Sixth  and  Ninth 

Circuits in improperly rewriting the text of the CWA.  Cf. E.P.A. v. EME Homer City 

Generation, L.P., 134 S. Ct. 1584, 1601 (2014) (“[A] court’s task is to apply the text of 

[a]  statute,  not  to  improve  upon  it.”  (quoting  Pavelic  &  LeFlore  v.  Marvel  Entm’t 

Grp., 493 U.S. 120, 126 (1989))). 

              Third,  in  both  Wright  and  Wilder,  the  relevant  statute  and  regulations 

provided detailed guidance to the states as to how they should calculate the rates 

in question.18  See Wilder, 496 U.S. at 519; Wright, 479 U.S. at 431–32; see also Suter, 


                                                            
public housing authorities to impose a ceiling on the rent charged to low‐income tenants 
that took into account, among other things, “reasonable amounts of utilities.” 479 U.S. at 
419–21 & n.3 (emphasis added). 
 
18  That  said,  the  Court  would  probably  now  hold  that  the  statute,  rather  than  its 

implementing regulations, must provide an adequate benchmark; the existence of a right 
enforceable pursuant to § 1983 is a matter of Congressional rather than agency intent. Cf. 
Alexander, 532 U.S. at 291 (“Language in a regulation may invoke a private right of action 
                                                               36 
                                                                                                
503 U.S. at 359 (noting that the Court in Wilder “relied in part on the fact that the 

statute  and  regulations  set  forth  in  some  detail  the  factors  to  be  considered  in 

determining the methods for calculating rates”). As a result, in Wright and Wilder, 

a reviewing federal court had some objective benchmark for evaluating state rates.  

Sections 672(a)(1) and 675(4)(A), by contrast, provide no guidance as to how a state 

should calculate its rates, nor do HHS’s regulations.   

              Finally, as the Eighth Circuit has noted, “unlike the CWA sections at issue 

here, the relevant provisions in the Medicaid Act [at issue in Wilder] did not focus 

on  defining  the  conditions  that  must  be  met  in  order  for  a  participating  state’s 

expenditures  to  be  eligible  for  federal  matching  funds  and,  therefore,  did  not 

evince  the  degree  of  removal  [from  the  provision’s  purported  beneficiaries]  we 

now confront.” Midwest Foster Care, 712 F.3d at 1199; see also Wright, 479 U.S. at 420 

(finding individual right to claim rent overcharges under a statute that provided 

that “[a] family shall pay as rent the highest of” specifically defined amounts).  In 

sum, then, the CWA does not even meet the lenient standard for articulating an 

enforceable  right  that  was  set  during  what  the  Court  has  characterized  as  its 




                                                            
that Congress through statutory text created, but it may not create a right that Congress 
has not.”). This is yet another reason why neither Wilder nor Wright controls here. 
                                                               37 
                                                                                              
“ancien  regime”  of  implied  rights  jurisprudence.  Alexander,  532  U.S.  at  287.  It 

certainly cannot meet the more exacting test the Court now employs. 

                                     *      *      *

      Statutes  enacted  under  the  Spending  Clause  create  privately  enforceable 

rights under § 1983 only if they do so “unambiguously.”  See Gonzaga, 536 U.S. at 

280.  Courts demand this level of clarity out of respect for congressional drafters 

and state legislators, both of whom are equal parties to the statutory “contract.”  

See Barnes v. Gorman, 536 U.S. 181, 186 (2002) (quoting Pennhurst, 451 U.S. at 17).  

Here,  Congress  did  not  provide  for  private  enforcement  of  §§  672(a)(1)  and 

675(4)(A) pursuant to § 1983—unambiguously or otherwise.  The states, for their 

parts, did not agree to subject their foster care programs to the continuous review 

of federal courts in § 1983 litigation—litigation that will impose on these programs 

the  burdens  of  both  incessant  suit  and  unpredictable  outcomes.    The  majority’s 

decision  today  is  inconsistent  with  controlling  precedent  and  fails  to  give  the 

choices made by Congress and the states in the CWA the respect they deserve.  I 

respectfully—but firmly—dissent. 




                                           38